





















OFFICE LEASE




1100 MASSACHUSETTS AVENUE, CAMBRIDGE, MA






Landlord:        Sun Life Assurance Company of Canada






Tenant:            Infinity Pharmaceuticals, Inc.






Date:            April 3, 2019




This Lease consists of four parts:


Part I        Cover Sheet
Part II        Standard Lease Provisions
Part III        Additional Provisions (if any) and
Part IV        Exhibits


EXHIBIT A - Floor Plan of Premises
EXHIBIT B - Tenant Improvements
EXHIBIT C - Rules and Regulations
EXHIBIT D-1 – Letter of Credit Criteria
EXHIBIT D-2- Approved Letter of Credit
EXHIBIT E – Notice of Lease
EXHIBIT F – Termination of Notice of Lease
EXHIBIT G – Excluded Expenses
EXHIBIT H – Sample Janitorial Specs









--------------------------------------------------------------------------------





PART I


COVER SHEET


The terms listed below shall have the following meanings throughout this Lease:




DATE OF LEASE:
April 3, 2019, the date on which Landlord has signed this Lease


 
LANDLORD:
Sun Life Assurance Company of Canada, a Canadian corporation


 
TENANT:
Infinity Pharmaceuticals, Inc., a Delaware corporation


 
TENANT'S ADDRESS:
Prior to occupancy of the Premises: 784 Memorial Drive, Cambridge, MA 02139


After occupancy of the Premises: The Premises


With a copy to:


DLA Piper LLP (US)
33 Arch Street
Boston, Massachusetts 02110
Attn: Geoff Howell


 
MANAGER:
Paradigm Properties




 
MANAGER'S ADDRESS:
93 Summer Street, Boston, MA 02110




 
PREMISES:
The area consisting of approximately 10,097 rentable square feet on the fourth
floor of the Building, as shown on Exhibit A attached hereto


 
BUILDING:




The building in which the Premises are located, with a street address of 1100
Massachusetts Avenue, Cambridge, Massachusetts 02138 and consisting of a total
of approximately 46,960 square feet of space


 
PROPERTY:
The Building, other improvements and land (the "Lot")


 
TENANT'S PERCENTAGE:


21.5% (10,097 rentable square feet in the Premises divided by 46,960 rentable
square feet in the Building)


 
PERMITTED USES:
Office purposes


 
TENANT IMPROVEMENTS:


See Exhibit B attached hereto


 










--------------------------------------------------------------------------------





COMMENCEMENT DATE:
Date of Lease


 
RENT COMMENCEMENT DATE:


August 1, 2019
 


TERM:


A term commencing on the Commencement Date and expiring five (5) years after the
Rent Commencement Date


 
BASE RENT:
Tenant shall pay Base Rent for the Premises in accordance with the following
schedule (beginning on the Rent Commencement Date):
 
 




Months


Rent
Per Month


Annual
Rent
Annual
Rent
p.r.s.f.
 
 
1-12
$47,960.75
$575,529.00
$57.00
 
 
13-24
$49,399.57
$592,794.87
$58.71
 
 
25-36
$50,881.56
$610,578.72
$60.47
 
 
37-48
$52,408.01
$628,896.08
$62.29
 
 
49-60
$53,980.25
$647,762.96
$64.15
 
 
 
 
 
 
 
SECURITY DEPOSIT / LETTER OF CREDIT:




$300,000.00 (See Section 4 of Part III of this Lease)


 
COMMERCIAL GENERAL LIABILITY INSURANCE AMOUNT:






$3,000,000 combined single limit


 
BROKER(S):
CBRE/New England (Landlord) and CBRE/New England (Tenant)


 
GUARANTOR(S):


N/A




 










--------------------------------------------------------------------------------







TABLE OF CONTENTS OF STANDARD LEASE PROVISIONS
Page


ARTICLE I: PREMISES


1.1    Premises    1
1.2    Common Areas    1


ARTICLE II: TERM


2.1    Commencement     1


ARTICLE III: RENT


3.1    Base Rent    2
3.2    Additional Rent for Operating Expenses, Taxes, and Capital Costs    2


ARTICLE IV: DELIVERY OF PREMISES AND TENANT IMPROVEMENTS


4.1    Condition of Premises    4
4.2    Delay in Possession    5
4.3    Delivery and Acceptance of Possession    5
4.4    Early Occupancy    5
    
ARTICLE V: ALTERATIONS AND TENANT'S PERSONAL PROPERTY
    
5.1     Alterations    5
5.2    Tenant's Personal Property    6


ARTICLE VI: LANDLORD'S COVENANTS
    
6.1    Services Provided by Landlord    7
6.2    Repairs and Maintenance    7
6.3    Quiet Enjoyment    8
6.4    Insurance    8
    
ARTICLE VII: TENANT'S COVENANTS
    
7.1    Repairs, Maintenance and Surrender    8
7.2    Use    8
7.3    Assignment; Sublease    9
7.4    Indemnities    10
7.5    Tenant's Insurance    10
7.6    Payment of Taxes    11
7.7    Environmental Assurances    11
7.8    Americans With Disabilities Act    12













--------------------------------------------------------------------------------







ARTICLE VIII: DEFAULT
    
8.1    Default    12
8.2    Remedies of Landlord and Calculation of Damages     13
    
ARTICLE IX: CASUALTY AND EMINENT DOMAIN
    
9.1    Casualty    15
9.2    Eminent Domain     16


ARTICLE X: RIGHTS OF PARTIES HOLDING SENIOR INTERESTS
    
10.1    Subordination    17
10.2    Mortgagee's Consent    17


ARTICLE XI: GENERAL


11.1    Representations by Tenant    17
11.2    Notices    17
11.3    No Waiver or Oral Modification    17
11.4    Severability    17
11.5    Requests by Tenant    18
11.6    Estoppel Certificate and Financial Statements    18
11.7    Waiver of Liability    18
11.8    Execution; Prior Agreements and No Representations    18
11.9    Brokers    18
11.10    Successors and Assigns    19
11.11    Applicable Law and Lease Interpretation    19
11.12    Costs of Collection, Enforcement and Disputes    19
11.13    Holdover    19
11.14    Force Majeure    19
11.15    Limitation On Liability    19
11.16    Notice of Landlord's Default    20
11.17    Lease not to be Recorded    20
11.18    Letter of Credit    20
11.19    Guaranty of Lease    20
11.20    OFAC    20
11.21    Authority of Landlord    20













--------------------------------------------------------------------------------










PART II STANDARD LEASE PROVISIONS


ARTICLE I PREMISES


1.1    Premises.
    
(a)    Demise of Premises. This Lease (the "Lease") is made and entered into by
and between Landlord and Tenant and shall become effective as of the Date of
Lease. In consideration of the mutual covenants made herein, Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, on all
of the terms and conditions set forth in this Lease.


(b)    Relocation. Intentionally omitted.


(c)    Access to Premises. Landlord shall have reasonable access to the
Premises, at any time during the Term, to inspect Tenant's performance hereunder
and to perform any acts required of or permitted to Landlord herein, including,
without limitation, (i) the right to make any repairs or replacements Landlord
deems necessary, (ii) the right to show the Premises to prospective purchasers
and mortgagees, and (iii) during the last nine (9) months of the Term, the right
to show the Premises to prospective tenants. Landlord shall at all times have a
key to the Premises, and Tenant shall not change any existing lock(s), nor
install any additional lock(s) without Landlord's prior consent. Except in the
case of any emergency, any entry into the Premises by Landlord shall be on
reasonable advance notice, and Tenant shall be provided the opportunity to have
a representative accompany any such entry. Tenant may designate a secure area or
areas within the Premises, not to exceed 5% of the Premises in the aggregate,
where Landlord access will not be permitted without Tenant accompaniment other
than in the case of an emergency.


1.2    Common Areas. Tenant shall have the right to use, in common with other
tenants, the Building's common lobbies, corridors, stairways, and elevators
necessary for access to the Premises, and the common walkways and driveways
necessary for access to the Building, the common toilets, corridors and elevator
lobbies of any multi-tenant floor, and the parking areas for the Building
("Common Areas"). Tenant's use of the Building parking areas shall be on an
unreserved, non-exclusive basis and solely for Tenant's employees and visitors.
Subject to Section 2 of Part III of this Lease, Landlord shall not be liable to
Tenant, and this Lease shall not be affected, if any parking rights of Tenant
hereunder are impaired by any law, ordinance or other governmental regulation
imposed after the Date of Lease. If Landlord grants to any other tenant the
exclusive right to use any particular parking spaces, neither Tenant nor its
visitors shall use such spaces. Use of the Common Areas shall be only upon the
terms of this Lease and the Rules and Regulations (as defined below). Landlord
may at any time and in any manner make any changes, additions, improvements,
repairs or replacements to the Common Areas that it considers desirable,
provided that Landlord shall use reasonable efforts to minimize interference
with Tenant's normal activities. Such actions of Landlord shall not constitute
constructive eviction or give rise to any rent abatement or liability of
Landlord to Tenant.


ARTICLE II TERM


2.1    Commencement. The Term of this Lease shall commence on the Commencement
Date.


ARTICLE III RENT


3.1    Base Rent.







--------------------------------------------------------------------------------







(a)    Payment of Base Rent. Commencing on the Rent Commencement Date, Tenant
shall pay the Base Rent each month in advance on the first day of each calendar
month during the Term. If the Rent Commencement Date is other than the first day
of the month, Tenant shall pay a proportionate part of such monthly installment
on the Rent Commencement Date. An adjustment in the Base Rent for the last month
of the Term shall be made if the Term does not end on the last day of the month.
All payments shall be made to “Sun Life Assurance Company of Canada” at
Manager's Address or to such other party or to such other place as Landlord may
designate in writing, without prior demand and without abatement, deduction or
offset except as expressly provided in this Lease. All charges to be paid by
Tenant hereunder, other than Base Rent, shall be considered “Additional Rent”
for the purposes of this Lease, and the words "rent" or "Rent" as used in this
Lease shall mean both Base Rent and Additional Rent unless the context
specifically or clearly indicates that only Base Rent is referenced.


(b)    Late Payments. Tenant acknowledges that the late payment by Tenant to
Landlord of any rent or other sums due under this Lease will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of such costs being
extremely difficult and impracticable to ascertain. Therefore, if any rent or
other sum due from Tenant is not received when due, Tenant shall pay to Landlord
no later than ten (10) calendar days after the rental due date an additional sum
equal to 5% of such overdue payment. In addition to such late charge, all such
delinquent rent or other sums due to Landlord, including the late charge, shall
bear interest beginning on the date such payment was due at the rate of ten
percent (10%) per annum (provided that, should it become unlawful for Landlord
to charge Tenant interest at a rate of ten percent (10%) per annum, then
interest shall be charged at the maximum lawful rate permitted to be charged by
Landlord). The notice and cure period provided in Paragraph 8.1(a) shall apply
to the foregoing late charges and interest. If payments of any kind are returned
for insufficient funds Tenant shall pay to Landlord an additional handling
charge of $50.00. In addition, in the event that an Event of Default (as defined
in Article VIII below) occurs, all unamortized abated rent which would have been
due for the period of time between the Commencement Date and the Rent
Commencement Date shall become immediately due and payable.


(c)    Delivery of Letter of Credit; Good Standing. Upon Tenant’s execution
hereof, Tenant shall deliver to Landlord (i) the Letter of Credit (hereinafter
defined), and (ii) a certificate from the Secretary of State of Delaware
confirming that Tenant is in good standing in Delaware.


3.2    Additional Rent for Operating Expenses, Taxes, and Capital Costs.
                
(a)    Additional Rent. Beginning on the Commencement Date, Tenant shall pay to
Landlord, as Additional Rent, for each Lease Year, the sum of (1) the Operating
Expenses, and (2) the Capital Costs, times Tenant's Percentage ("Tenant's Share
of Expenses").
                
(b)    Definitions. As used herein, the following terms shall have the following
meanings:
(i)    Lease Year. Each successive 12 month period following the Commencement
Date.
                
(ii)    Operating Expenses. The total cost of operation of the Property,
including, without limitation, (1) premiums and commercially reasonable
deductibles for customary insurance carried with respect to the Property; (2)
all costs of supplies, materials, equipment, and utilities used in or related to
the operation, maintenance, and repair of the Property or any part thereof
(including utilities, unless the cost of any utilities is to be paid for
separately by Tenant pursuant to Paragraph 6.1(b)); (3) all labor costs,
including





--------------------------------------------------------------------------------







without limitation, salaries, wages, payroll and other employment taxes,
unemployment insurance costs, and employee benefits; (4) all maintenance,
management, janitorial, inspection, legal, accounting, and service agreement
costs related to the operation, maintenance, and repair of the Property or any
part thereof, including, without limitation, service contracts with independent
contractors; (5) Taxes; (6) insurance endorsements or insurance policies
purchased in order to repair, replace and re-commission the Building for
re-certification pursuant to any Green Agency Rating (as defined below)(or, in
the event the Building has not achieved any certification under any Green Agency
Rating, such insurance that is purchased in order to facilitate rebuilding the
building upon a casualty so as to achieve such certification) or support
achieving energy and carbon reduction targets; and (7) all costs of maintaining,
managing, reporting, commissioning, and recommissioning the Building or any part
thereof that was designed and /or built to be sustainable and conform with any
Green Agency Rating, and all costs of applying, reporting and commissioning the
Building or any part thereof to seek certification under any Green Agency
Rating. Any of the above services may be performed by Landlord or its
affiliates, provided that fees for the performance of such services shall be
reasonable and competitive with fees charged by unaffiliated entities for the
performance of such services in comparable buildings in the area. Operating
Expenses shall not include any of the expenses listed on Exhibit G attached
hereto. In the event that the Building is less than 95% occupied during any
year, then in determining the Operating Expenses, all Operating Expenses that
may reasonably be determined to vary in accordance with the occupancy level of
the Building, shall be grossed up to reflect 95% occupancy. The phrase “Green
Agency Ratings” shall mean ay one or more of the following ratings, as same may
be in effect or amended or supplemented from time to time: The U.S. EPA’s Energy
Star® rating and/or Design to Earn Energy Star, the Green Building Initiative’s
Green Globes TM for Continual Improvement of Existing Buildings (Green
GlobesTM-CIEB), the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system, LEED EBOM (existing buildings
operations and maintenance) and any applicable substitute third party or
government mandated rating systems.
                
(iii)    Taxes. Any form of assessment, rental tax, license tax, business
license tax, levy, charge, tax or similar imposition imposed by any authority
having the power to tax, including any city, county, state or federal
government, or any school, agricultural, lighting, library, drainage, or other
improvement or special assessment district, as against the Property or any part
thereof or any legal or equitable interest of Landlord therein, or against
Landlord by virtue of its interest therein, and any reasonable costs incurred by
Landlord in any proceedings for abatement thereof, including, without
limitation, attorneys' and consultants' fees, and regardless of whether any
abatement is obtained. Real estate transfer taxes and Landlord's income and
franchise taxes are excluded from Taxes.
                





--------------------------------------------------------------------------------







(iv)    Capital Costs. The annual cost of any capital improvements to the
Property made by Landlord that are designed (x) to increase safety where
required by code, ordinance or similar law, rule or regulation imposed after the
Commencement Date, (y) to reduce Operating Expenses, or (z) to comply with any
governmental law or regulation imposed after the Commencement Date, amortized
over the useful life of such item as Landlord shall reasonably determine,
together with a fixed annual interest rate equal to the Prime Rate plus 2% on
the unamortized balance. The Prime Rate shall be the prime rate published in the
Wall Street Journal on the date the construction is completed.
                
(c)    Estimate of Tenant's Share of Expenses. Before each Lease Year, and from
time to time as Landlord deems appropriate, Landlord shall give Tenant estimates
for the coming Lease Year of Operating Expenses, Capital Costs, and Tenant's
Share of Expenses. Landlord shall make reasonable efforts to provide estimates
fifteen (15) days before the beginning of each Lease Year. Tenant shall pay one
twelfth (1/12) of the estimated amount of Tenant's Share of Expenses with each
monthly payment of Base Rent during the Lease Year. Each Lease Year, Landlord
shall give Tenant a statement (the "Share of Expenses Statement") showing the
Operating Expenses and Capital Costs for the prior Lease Year, a calculation of
Tenant's Share of Expenses due for the prior Lease Year and a summary of amounts
already paid by Tenant for the prior Lease Year. Landlord shall make reasonable
efforts to provide the Share of Expenses Statement within one hundred twenty
(120) days after the end of the prior Lease Year. Any underpayment by Tenant
shall be paid to Landlord within thirty (30) days after delivery of the Share of
Expenses Statement; any overpayment shall be credited against the next
installment of Base Rent due, provided that any overpayment shall be paid to
Tenant within thirty (30) days if the Term has ended. No delay by Landlord in
providing any Share of Expenses Statement shall be deemed a waiver of Tenant's
obligation to pay Tenant's Share of Expenses. Notwithstanding anything contained
in this paragraph, the total rent payable by Tenant shall in no event be less
than the Base Rent.


(d) Audit of Landlord's Expense Records.


(i)    Not more than once per year, Tenant, at Tenant's sole expense, may audit
Landlord's records relating to Operating Expenses, Taxes and Capital Costs at
the Property for the preceding Lease Year only, by giving Landlord written
notice of its desire to perform such an audit sixty (60) days after Tenant
receives Landlord's Share of Expenses Statement. If Tenant fails to give such
notice within such sixty (60) day period, the Share of Expenses Statement shall
be deemed to be final and accepted by Tenant. Any such audit by Tenant shall be
performed during normal business hours at Manager's office and shall not be
undertaken by any firm which is compensated based on a percentage of Operating
Expenses disallowed. If Tenant's audit establishes that Tenant has overpaid
Tenant's Share of Expenses for the preceding Lease Year, Landlord shall
reimburse Tenant for such overpayment within thirty (30) days thereafter. If
Tenant's audit establishes that Tenant has underpaid Tenant's Share of Expenses
for the preceding Lease Year, Tenant shall pay the full amount of such
underpayment to Landlord within thirty (30) days thereafter. If Tenant’s audit
reveals that Landlord overcharged Tenant by more than 5% for Tenant’s Share of
Expenses, then Landlord shall reimburse Tenant for the reasonable out of pocket
cost of Tenant’s audit.


(ii)    If Landlord does not agree with Tenant’s audit, Landlord shall provide
Tenant with notice of such disagreement (“Disagreement Notice”) and Tenant shall
negotiate with each other in good faith to attempt to resolve the dispute. If
the dispute is not settlement by agreement between the two parties within thirty
(30) days after delivery of the Disagreement Notice to Tenant, the dispute shall
be determined by a firm of independent certified public accountants (the
“Accountants”) which firm shall be





--------------------------------------------------------------------------------







mutually acceptable to Landlord and Tenant. The Accountants, Landlord and Tenant
each shall have the right to review all records relating to the disputed items,
and the parties shall be granted a hearing before the Accountants prior to the
rendering of a determination by the Accountants. The determination of any such
matter by the Accountants shall be final and binding upon both Landlord and
Tenant, and the expenses involved in such determination shall be borne by the
party against whom the decision is rendered by the Accountants; provided, if
more than one item is disputed and the decision shall be against such party in
respect of any item or items so disputed, the expenses shall be appointed based
on the weighted average dollar amounts allocated to such items. If Landlord and
Tenant are unable to agree upon and select the Accountants, Landlord and Tenant
shall each select an Accountant, and such Accountants shall jointly select a
third Accountant, and the third Accountant shall act as the “Accountant” for
purposes of this Section.
                
ARTICLE IV DELIVERY OF PREMISES AND TENANT IMPROVEMENTS


4.1    Condition of Premises. Prior to the Commencement Date, Landlord shall
remove the supplemental HVAC tower in the Premises; otherwise, Landlord shall
deliver the Premises to Tenant in AS-IS condition. Landlord represents that, to
Landlord’s knowledge, as of the Date of Lease, there are no matters of record
which would prohibit Tenant from using the Premises for the Permitted Uses set
forth in Part I of this Lease.


4.2    Delay in Possession. If Landlord is unable to deliver possession of the
Premises to Tenant on or before the Commencement Date for any reason whatsoever,
Landlord shall not be liable to Tenant for any loss or damage resulting
therefrom and this Lease shall continue in full force and effect.


4.3    Delivery and Acceptance of Possession. Tenant's taking possession of any
part of the Premises for the performance of its Tenant Improvements shall be
deemed to be an acceptance and an acknowledgment by Tenant that (i) Tenant has
had an opportunity to conduct, and has conducted, such inspections of the
Premises as it deems necessary to evaluate its condition, (ii) except as
otherwise specifically provided herein, Tenant accepts possession of the
Premises in its then existing condition, "as-is", including all patent and
latent defects, and (iii) neither Landlord, nor any of Landlord's agents, has
made any oral or written representations or warranties with respect to such
matters other than as set forth in this Lease.


4.4    Early Occupancy. N/A


ARTICLE V ALTERATIONS AND TENANT'S PERSONAL PROPERTY


5.1    Alterations.


(a)    Landlord's Consent. Tenant shall not make any alterations, additions,
installations, substitutes or improvements ("Alterations") in and to the
Premises without first obtaining Landlord's written consent (the Tenant
Improvements to be constructed by Tenant pursuant to Exhibit B of this Lease
shall not be considered “Alterations”). Landlord shall not unreasonably withhold
or delay its consent; provided, however, that Landlord shall have no obligation
to consent to Alterations of a structural nature or Alterations that would
violate any certificate of occupancy for the Premises or any applicable law,
code or ordinance or the terms of any superior lease or mortgage affecting the
Property. No consent given by Landlord shall be deemed as a representation or
warranty that such Alterations comply with laws, regulations and rules
applicable to the Property ("Laws"). Tenant shall pay Landlord's out of pocket
costs of reviewing proposed Alterations and any other costs that may be incurred
by Landlord as a result of such Alterations (excluding inspection costs,
construction management costs, and similar costs which are covered by the 3%
construction management fee, discussed below). Landlord shall charge a
construction management fee equal to three





--------------------------------------------------------------------------------







percent (3%) of the total cost of construction of the improvements. Such
construction management fee shall be paid by Tenant, along with any construction
costs pursuant to the terms hereof. Notwithstanding the foregoing, Tenant shall
have the right to make non-structural, non-MEP (mechanical, electrical and
plumbing) Alterations (including painting and carpeting) without the consent of
Landlord (the “Permitted Alterations”), so long as (i) Tenant notifies Landlord
in writing of its intention to do such work at least ten (10) days prior to the
initiation of such work; (ii) the costs of such Alterations are less than
$75,000.00 in any one Lease Year and are consistent in quality with the finish
of the Premises; (iii) such Alterations do not cause additional loads on the
Building and its systems in excess of the capacity serving the Premises and are
not visible from the exterior of the Premises; (iv) Tenant obtains and furnishes
to Landlord any required building permits; and (v) Tenant provides Landlord with
the “as-built” plans and specifications of any such Alterations upon completion
of any such Alterations to the extent that a building permit was required for
the same, or if a building permit was not required for the same, Tenant provides
Landlord with a detailed description of the Alterations completed.


(b)    Workmanship. All Alterations shall be done at reasonable times in a
first-class workmanlike manner, by contractors reasonably approved by Landlord,
and according to plans and specifications previously approved by Landlord. All
work shall be done in compliance with all Laws, and with all regulations of the
Board of Fire Underwriters or any similar insurance body or bodies. Tenant shall
be solely responsible for the effect of any Alterations on the Building's
structure and systems, notwithstanding that Landlord has consented to the
Alterations, and shall reimburse Landlord on demand for any out of pocket costs
incurred by Landlord by reason of any faulty work done by Tenant or its
contractors. Upon completion of Alterations, Tenant shall provide Landlord with
a complete set of "as‑built" plans to the extent that a building permit was
required for the same, or if a building permit was not required for the same,
Tenant shall provide Landlord with a detailed description of the Alterations
completed.


(c)    Mechanics and Other Liens. Tenant shall keep the Property and Tenant's
leasehold interest therein free of any liens or claims of liens, and shall
discharge any such liens within fifteen (15) days of their filing. Before
commencement of any work, Tenant shall provide evidence of such insurance as
Landlord may require, naming Landlord as an additional insured. Tenant shall
indemnify Landlord and hold it harmless from and against any cost, claim, or
liability arising from any work done by or at the direction of Tenant.


(d)    Removal of Alterations. Upon expiration or termination of this Lease,
Tenant shall remove all Alterations, make any repair required by such removal,
and restore the Premises to its condition prior to installation of the
Alterations. Notwithstanding the foregoing, if Landlord receives and approves a
written request from Tenant at the time Tenant requests approval for Alterations
(or at the time Tenant installs such Alterations, in the event of Permitted
Alterations), Tenant will not be obligated to remove such Alterations as
Landlord agrees in writing may remain in the Premises upon expiration or
termination of the Lease. Notwithstanding anything to the contrary in this
Lease, Tenant shall have no obligation to remove any Tenant Improvements at the
expiration or termination of this Lease.


(e)    Sustainability. If the Building hereafter becomes certified under certain
Green Agency Ratings, or if Landlord otherwise implements a Building-wide
sustainable building practices, Landlord shall provide written notice to Tenant
(the “Green Certification Notice”). In the event Landlord provides the Green
Certification Notice, then thereafter any and all Alterations that affects at
least fifty percent (50%) of the Premises will be performed in accordance with
Landlord’s sustainability practices (as same may be in effect or amended or
supplemented from time to time) and any Green Agency Ratings, as the same may
change from time to time. In the event Landlord provides the Green Certification
Notice, then thereafter Tenant further agrees to engage a qualified third party
LEED or Green Globe Accredited





--------------------------------------------------------------------------------







Professional or similarly qualified professional during the design phase through
implementation of any Alterations covered by the preceding sentence, in order to
review all plans, material procurement, demolition, construction and waste
management procedures to ensure they are in full conformance to Landlord’s
sustainability practices, as aforesaid, and Tenant agrees to register for LEED
for Commercial Interiors certification for such Alterations.


5.2    Tenant's Personal Property.


(a)    In General. Tenant may provide and install, and shall maintain in good
condition, all trade fixtures, personal property, equipment, furniture and
moveable partitions required in the conduct of its business in the Premises. All
of Tenant's personal property, trade fixtures, equipment, furniture, movable
partitions, and any Alterations not affixed to the Premises shall remain
Tenant's property ("Tenant's Property").


(b)    Landlord's Lien. Intentionally omitted.


(c)    Payment of Taxes. Tenant shall pay before delinquency all taxes levied
against Tenant's Property and any Alterations installed by or on behalf of
Tenant to the extent separately assessed as reasonably demonstrated to Tenant.
If any such taxes are levied against Landlord or its property, or if the
assessed value of the Premises is increased by the inclusion of a value placed
on Tenant's Property as evidenced by the records of the tax assessor, Landlord
may, if Tenant fails to pay the same within 30 days following invoice, pay such
taxes, and Tenant shall upon demand repay to Landlord the portion of such taxes
resulting from such increase.


ARTICLE VI LANDLORD'S COVENANTS


6.1    Services Provided by Landlord.


(a)    Services. Landlord shall provide services, utilities, facilities and
supplies equal in quality to those customarily provided by landlords in
comparable buildings of a similar design in the area in which the Property is
located, including janitorial and cleaning services and snow and ice removal.
Landlord’s sample janitorial specs are attached hereto as Exhibit H (the “Sample
Janitorial Specs”), provided that the actual janitorial services provided by
Landlord are subject to change from time to time, and the attachment of the
Sample Janitorial Specs to the Lease shall not impose any obligation upon
Landlord to provide services in accordance with the Sample Janitorial Specs.
Landlord will replace light bulbs at Tenant’s request and at Tenant’s expense
for parts and labor. Landlord shall provide reasonable additional Building
operation services upon reasonable advance request of Tenant at the cost to
provide the same as reasonably evidenced by Landlord (including overtime costs,
if applicable). Landlord shall furnish space heating and cooling as normal
seasonal changes may require to provide reasonably comfortable space temperature
and ventilation for occupants of the Premises under normal business operation,
daily from 8:00 a.m. to 6:00 p.m. (Saturdays from 9:00 a.m. to noon, but only if
requested by Tenant by 5:00 p.m. on the immediately preceding Friday), Sundays
and legal state holidays excepted. If Tenant shall require space heating or
cooling outside the hours and days above specified, Landlord shall provide such
service at Tenant's expense based on actual costs to provide such services
(currently $55.00 per hour, subject to change) (plus overtime costs in the event
Landlord’s property manager receives Tenant’s request for overtime space heating
or cooling outside of regular business hours and Landlord’s property manager has
to stay late at or return to the Property in order to furnish such requested
overtime space heating or cooling) in accordance with any advance notice
requirements established from time to time by Landlord.







--------------------------------------------------------------------------------







(b)    Utilities. If the Premises are separately metered as of the Commencement
Date, Tenant shall pay all charges for all separately metered and separately
billed gas, electricity, telephone and other utility services used, rendered or
supplied upon or in connection with the Premises directly to the provider
therefor and shall indemnify Landlord against liability or damage on such
account. Notwithstanding anything herein to the contrary, Landlord shall cause
the Premises to be separately metered for electricity as of the Commencement
Date. The costs of any utilities which are not separately metered shall be
included as an Operating Expense. If Landlord has reason to believe that Tenant
is using a disproportionate share of any utility which is not separately
metered, Landlord may, at Landlord's election, and at Landlord's expense,
conduct an engineering audit to estimate Tenant's actual use. If such audit
determines that Tenant is using more than its proportionate share of any utility
and Tenant does not cease such excess use following notice from Landlord, Tenant
shall reimburse Landlord for the cost of the audit and Tenant shall pay for any
use above its proportionate share as Additional Rent. Landlord shall have the
right from time to time, in its reasonable discretion, to select the company or
companies providing electricity, gas, fuel, or any other utility services to the
Building (provided that Tenant shall be permitted to select its own
telecommunications provider). Landlord reserves the right to change electricity
providers for the Building at any time and to purchase green or renewable
energy. Tenant shall be required to provide a copy of the electric bill for the
Premises to Landlord’s Property Manager each month, and, if requested by
Landlord, Tenant shall also be required to submit to Landlord any other
electricity consumption data and costs in a format deemed reasonably acceptable
by Landlord.


(c)    Graphics and Signs. Landlord shall provide, at Landlord’s expense as part
of the Tenant Allowance, (i) Building-standard identification (utilizing
Tenant’s logo, to the extent possible with Landlord’s current sign package) of
Tenant's name and suite numerals at the main entrance door to the Premises, and
(ii) Building-standard directory identification in the lobby directory. All
signs, notices, graphics and decorations of every kind or character which are
visible in or from the Common Areas or the exterior of the Premises shall be
subject to Landlord's prior written approval, which Landlord shall have the
right to withhold in its absolute and sole discretion.


(d)    Right to Cease Providing Services. In case of Force Majeure or on a
temporary basis in connection with any repairs, alterations or additions to the
Property or the Premises, or any other acts required of or permitted to Landlord
herein, Landlord may reduce or suspend service of the Building's utilities,
facilities or supplies, provided that Landlord shall use reasonable diligence to
restore such services, facilities or supplies as soon as possible. No such
reduction or suspension shall constitute an actual or constructive eviction or
disturbance of Tenant's use or possession of the Premises, provided, however,
that if such reduction or suspension renders the Premises or access to the same
unusable for Tenant’s business, for a period in excess of five (5) consecutive
business days, Base Rent and Tenant’s Share of Expenses shall abate until
utility service is restored.


6.2    Repairs and Maintenance. Landlord shall repair and maintain (i) the
Common Areas, (ii) the structural portions of the Building, (iii) the exterior
walls of the Building (including exterior windows and glazing), (iv) the roof,
and (v) the basic plumbing, electrical, mechanical and heating, ventilating and
air-conditioning systems serving the Premises, in the manner and to the extent
customarily provided by landlords in similar buildings in the area. Tenant shall
pay for such repairs as set forth in Paragraph 3.2. If any maintenance, repair
or replacement is required because of any act, omission or neglect of duty by
Tenant or its agents, employees, invitees or contractors, the cost thereof shall
be paid by Tenant to Landlord as Additional Rent within thirty (30) days after
billing.







--------------------------------------------------------------------------------







6.3    Quiet Enjoyment. So long as Tenant pays the rent and performs its other
obligations within applicable notice and cure periods, Landlord shall permit
Tenant to peacefully and quietly hold and enjoy the Premises, subject to the
provisions of this Lease.


6.4    Insurance. Landlord shall insure the Property, including the Building
(but not Tenant Improvements and approved Alterations, if any), against damage
by fire and standard extended coverage perils, and shall carry public liability
insurance, all in such reasonable amounts as would be carried by a prudent owner
of a similar building in the area. Landlord may carry any other forms of
insurance as it or its mortgagee may deem advisable. Insurance obtained by
Landlord shall not be in lieu of any insurance required to be maintained by
Tenant. Landlord shall not carry any insurance on Tenant's Property, and shall
not be obligated to repair or replace any of Tenant's Property.


ARTICLE VII TENANT'S COVENANTS


7.1    Repairs, Maintenance and Surrender.


(a)    Repairs and Maintenance. To the extent not the responsibility of Landlord
pursuant to this Lease, Tenant shall keep the Premises in good order and
condition, reasonable wear and tear and casualty excepted, and shall promptly
repair any damage to the Premises excluding glass in exterior walls. Tenant
shall also repair any damage to the rest of the Property, including glass in
exterior walls, if such damage is attributable to Tenant's negligence or misuse
caused by Tenant or its agents, employees, or invitees, licensees or independent
contractors. All repairs shall be made in a workmanlike manner and any
replacements or substitutions shall be of a quality, utility, value and
condition similar to or better than the replaced or substituted item. All Tenant
lighting purchases (including, without limitation, lightbulbs) must comply with
Landlord’s sustainability practices and, at Landlord’s request, shall be
reported to Landlord in a format reasonably designated by Landlord. In the event
Landlord provides Tenant with the Green Certification Notice, then thereafter,
all maintenance and repairs made by Tenant must comply with Landlord’s
sustainability practices and any applicable Green Agency Rating, as the same may
change from time to time.


(b)    Surrender. At the end of the Term, Tenant shall peaceably surrender the
Premises in good order, repair and condition, except for reasonable wear and
tear, and Tenant shall remove Tenant's Property and (if required by Landlord in
accordance with this Lease) any Alterations, repairing any damage caused by such
removal and restoring the Premises and leaving them clean and neat. At the end
of the Term, Tenant shall “cut and remove” all cabling and telecommunications
equipment which was installed by or on behalf of Tenant and runs within the
Premises, and Tenant shall “cut and stay” all cabling and telecommunications
equipment which was installed by or on behalf of Tenant and runs within the
Building core. Any property not so removed within ten (10) days following notice
to Tenant shall be deemed abandoned and may be retained by Landlord or may be
removed and disposed of by Landlord in such manner as Landlord shall determine.
Tenant shall be responsible for costs and expenses incurred by Landlord in
removing any Alterations and disposing of any such abandoned property, making
any incidental repairs and replacements to the Premises, and restoring the
affected areas of the Premises, in each case to the extent Tenant fails to do so
as and when required under this Lease.


(c)    Supplemental Utilities Equipment. Tenant shall not install any
supplemental HVAC, space heaters or other utilities or energy-intensive
equipment (“Supplemental Utilities Equipment”) in the Premises without
Landlord’s prior written consent. In the event that Landlord consents in writing
to such installation, Tenant shall be responsible, all at its sole cost and
expense, for the installation, maintenance, and repair of any of Supplemental
Utilities Equipment, and, at Landlord’s election made at the time Landlord





--------------------------------------------------------------------------------







approves such installation (provided that Tenant shall have asked Landlord in
writing at the time Tenant requests consent for such installation whether such
Supplemental Utilities Equipment must be removed from the Premises at the
expiration or earlier termination of the Term), shall remove same from the
Premises upon the expiration or termination of the Lease Term at Tenant’s sole
cost and expense. Tenant agrees that it will maintain and repair any
Supplemental Utilities Equipment, and major components thereof, in first-class
condition, and any such equipment will be operated on sensors or timers that
limit the operation of such Supplemental Utilities Equipment to hours of
occupancy in the areas immediately adjacent to the occupying personnel.


7.2    Use.


(a)    General Use. Tenant shall use the Premises only for the Permitted Uses,
and shall not use or permit the Premises to be used in violation of any law or
ordinance or of any certificate of occupancy issued for the Building or the
Premises, or of the Rules and Regulations. Tenant shall not cause, maintain or
permit any nuisance in, on or about the Property, or commit or allow any waste
in or upon the Property. Tenant shall not use utility services in excess of
amounts reasonably determined by Landlord to be within the normal range of
demand for the Permitted Uses. In the event Landlord provides Tenant with the
Green Certification Notice, then thereafter, Tenant shall not use or operate the
Premises in any manner that will cause the Building or any part thereof not to
conform with Landlord’s sustainability practices or the certification of the
Building issued pursuant to any Green Agency Rating


(b)    Obstructions and Exterior Displays. Tenant shall not obstruct any of the
Common Areas or any portion of the Property outside the Premises, and shall not,
except as otherwise previously approved by Landlord, place or permit any signs,
decorations, curtains, blinds, shades, awnings, aerials or flagpoles, or the
like, that may be visible from outside the Premises. Tenant shall use the
standard window covering designated by Landlord for use throughout the Building
to cover all windows in the Premises, provided that Tenant shall be permitted to
use window coverings selected by Tenant after obtaining Landlord’s prior written
consent, which consent shall not be unreasonably withheld so long as such
alternate window coverings are consistent with the standard window coverings in
the Building.


(c)    Floor Load. Tenant shall not place a load upon the floor of the Premises
exceeding the load per square foot such floor was designed to carry, as
determined by applicable building code.


(d)    Compliance with Insurance Policies. Tenant shall not keep or use any
article in the Premises, or permit any activity therein, which is prohibited by
any insurance policy covering the Building, or would result in an increase in
the premiums thereunder.


(e)    Rules and Regulations. Tenant shall observe and comply with the rules and
regulations attached as Exhibit C (as they may be modified in accordance with
this paragraph, the "Rules and Regulations"), and all reasonable,
non-discriminatory modifications thereto as made by Landlord and put into effect
from time to time by prior written notice to Tenant. Landlord shall not be
responsible to Tenant for the violation or non-performance by any other tenant
or occupant of the Building of the Rules and Regulations. In the event of a
conflict between the terms of this Lease and the Rules and Regulations, the
terms of this Lease shall govern.


(f)    Sustainability Practices. In the event Landlord provides Tenant with a
Green Certification Notice, then thereafter, all of Tenant’s construction and
maintenance methods and procedures, material purchases, and disposal of waste
must be in compliance with minimum standards and specifications





--------------------------------------------------------------------------------







for tenant interiors as required by such rating, provided that such compliance
does not result in more than a de minimis amount of additional costs to Tenant,
in addition to all governmental requirements.


(g)    Energy/Carbon Reduction. Tenant shall use energy efficient bulbs in task
lighting; use of lighting controls; daylighting measures to avoid overlighting
interior spaces; closing shades on the south side of the building to avoid over
heating the space; turning off lights and equipment at the end of the work day;
and purchasing ENERGY STAR® qualified equipment, including but not limited to
lighting, office equipment, commercial and residential quality kitchen
equipment, vending and ice machines; and purchasing products certified by the
U.S. EPA’s Water Sense® program, provided that such compliance does not result
in more than a de minimis amount of additional costs to Tenant.


(h)    Recycling and Waste Management. Tenant covenants and agrees, at its sole
cost and expense: (i) to comply with all present and future governmental
requirements regarding the collection, sorting, separation, and recycling of
garbage, trash, rubbish and other refuse (collectively, “trash”); (ii) to comply
with Landlord’s recycling policy, as stated in the Rules and Regulations (as
such policy may be amended or supplemented from time to time), as part of
Landlord’s sustainability practices where it may be more stringent than
applicable governmental requirements, including without limitation, recycling
such categories of items designated by Landlord and transporting such items to
any recycling areas designated by Landlord; (iii) to sort and separate its trash
and recycling into such categories as are provided by governmental requirements
or Landlord’s then-current sustainability practices; (iv) that each separately
sorted category of trash and recycling shall be placed in separate receptacles
as directed by Landlord; (v) that Landlord reserves the right to refuse to
collect or accept from Tenant any waste that is not separated and sorted as
required by governmental requirements, and to require Tenant to arrange for such
collection at Tenant’s sole cost and expense, utilizing a contractor
satisfactory to Landlord; and (vi) that Tenant shall pay all costs, expenses,
fines, penalties or damages that may be imposed on Landlord or Tenant by reason
of Tenant’s failure to comply with the provisions of this Subsection (h).


7.3    Assignment; Sublease.


(a)    General Prohibition. Tenant shall not assign its rights under this Lease
nor sublet the whole or any part of the Premises without Landlord's prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. Landlord’s consent shall not be considered unreasonably withheld (by
way of example and not limitation) if (i) the proposed assignee’s
creditworthiness does not meet the same criteria Landlord uses to select
comparable Building tenants or if the proposed subtenant does not have
sufficient credit to meet its obligations under the sublease as reasonably
determined by Landlord; (ii) the proposed subtenant’s or assignee’s business is
not suitable for the Building when considering the business of the other tenants
and the Building’s profile or reputation; (iii) the proposed subtenant or
assignee is already a tenant or occupant of the Building and Landlord has
similarly sized space in the Building available for lease; or (iv) Landlord then
has available for lease in the Building a similarly sized space. In the event
that Landlord grants such consent, Tenant shall remain primarily liable to
Landlord for the payment of all rent and for the full performance of the
obligations under this Lease and fifty percent (50%) of any excess rents
collected by Tenant (less upfront costs paid by Tenant, including but not
limited to commissions, fees, free rent or other concessions, and tenant
improvements) shall be paid to Landlord. Tenant shall be responsible for payment
of all out of pocket costs incurred by Landlord in connection with any such
request for Landlord's consent to a proposed assignment or subletting, as
provided in Paragraph 11.5, in an amount not to exceed $2,500.00 per request.
Any assignment or subletting which does not conform with this Paragraph 7.3
shall be void and a default hereunder. Landlord may withhold its consent for any
assignment or sublease if the proposed assignee or subtenant has a proposed use
or operation in the Premises which may or will cause the





--------------------------------------------------------------------------------







Building or any part thereof not to conform with the environmental and green
building clauses in this Lease, as reasonably evidenced by Landlord.
        
(b)    Recapture. In addition to, but not in limitation of, the foregoing: in
the event of a request by Tenant for Landlord's consent to a proposed assignment
of the Lease or a proposed subletting of forty percent (40%) or more of the
floor area of the Premises, Landlord, at Landlord's sole option, may terminate
the Lease. Landlord shall exercise any such option by written notice given to
Tenant within thirty (30) days after Landlord's receipt of such request from
Tenant, and in each case such termination shall take effect as of the date set
forth in Landlord's said notice, which shall be not less than sixty (60) days
and not more than one hundred twenty (120) days after the date of Landlord's
said notice. If Landlord exercises any such option to terminate the Lease,
Tenant shall surrender possession of the Premises on or before the date set
forth in Landlord's notice, in accordance with the provisions of this Lease
relating to the surrender of the Premises at expiration of the Term. Landlord's
failure to exercise such option to terminate the Lease shall not be construed as
Landlord's consent to the proposed assignment or subletting. Notwithstanding the
foregoing, Tenant shall have the right to rescind its request for an assignment
or sublease within fifteen (15) days after receipt of a notice from Landlord
electing to terminate this Lease, in which case Landlord’s termination notice
shall be deemed null and void and this Lease shall continue in full force and
effect.


(c)    Permitted Transfers. Notwithstanding anything to the contrary in this
Lease, Tenant shall have the right without the prior consent of Landlord, but
after at least 15 days’ prior written notice to Landlord (provided, however,
that if advance notice is prohibited under applicable laws or any commercially
reasonable confidentiality agreement, Tenant may provide such notice within ten
(10) business days after then transaction deemed an assignment or subletting) to
assign the Lease or sublet the Premises to any Affiliate (as defined below), or
an entity (a “Surviving Entity”) into which Tenant merges or that acquires
substantially all of the assets or stock of Tenant or that otherwise succeeds to
Tenant’s interest by operation of law (excluding through bankruptcy) such as
through a corporate reorganization (the Surviving Entity or Affiliate are also
referred to as a “Permitted Transferee”); provided: (i) Tenant delivers to
Landlord the Transfer Information (as defined below); (ii) the Surviving Entity
shall have a tangible net worth at least equal to the net worth of Tenant
immediately prior to such transfer (disregarding any transfer of assets made to
devalue Tenant within the prior twelve (12) months) or otherwise reasonably
acceptable to Landlord taking into account the fact that the originally named
Tenant is not being released; (iii) the originally named Tenant shall not be
released or discharged from any liability under this Lease by reason of such
assignment or subletting, and the Permitted Transferee shall assume (to the
extent not assumed by operation of law) in writing all of the obligations and
liabilities of Tenant under this Lease; (iv) the use of the Premises shall not
change; (v) such assignment or subletting is not principally for the purpose of
transferring the leasehold estate created by this Lease; and (vi) if such
assignment or subletting is to an Affiliate, such transferee shall remain an
Affiliate throughout the Term and if such transferee shall cease being an
Affiliate, Tenant shall notify Landlord in writing of such change and such
transfer shall then be subject to Landlord’s approval in accordance with the
terms of Section 7.3(a) above. An “Affiliate” means a corporation, limited
liability company, partnership, or other registered entity, 50% or more of whose
equity interest is owned, directly or indirectly, by the same persons or
entities owning 50% or more of Tenant’s equity interests, a subsidiary, or a
parent corporation. The “Transfer Information” means the following information:
(i) a copy of the fully executed assignment and assumption agreement, or
sublease agreement, as applicable; (ii) a copy of the then-current financials of
the transferee (either audited or certified by the chief financial officer of
the transferee); and (iii) such other reasonably requested information by
Landlord needed to confirm or determine Tenant’s compliance with the terms and
conditions of this Section.


(d)    Prohibition on Early Assignments. Notwithstanding any provision in this
Lease to the contrary, except in the event of a Permitted Transferee, Landlord,
in Landlord’s sole and absolute





--------------------------------------------------------------------------------







discretion, may withhold and refuse to consent to any proposed assignment of
this Lease requested by Tenant during the first twenty four (24) months of the
Lease term, or the first twenty four (24) months of any renewal or extension of
the Lease Term. Tenant acknowledges and agrees that Landlord’s withholding of,
or refusal to grant, consent to any proposed assignment of this Lease during
such period shall be deemed reasonable for all purposes of this Lease.


(e)    Assignment Defined. For purposes of this Paragraph 7.3, "assignment"
shall include, without limitation: (i) any transfer of Tenant's interest in this
Lease by operation of law; (ii) any merger or consolidation of Tenant with or
into any other firm or corporate entity, whether in a single transaction or a
series of transactions; (iii) the transfer or sale of a controlling interest in
Tenant, whether by sale of its capital stock or otherwise, provided that
transfers or sales or issuances of publically traded stock shall not be deemed
an assignment; or (iv) any agreement by which Tenant agrees to enter into or
execute any assignment or other transfer of the Lease at the direction of any
other party, or assigns Tenant's rights in and to the income arising from any
such assignment or transfer to another party.


7.4    Indemnities.


(a)     Tenant. Tenant, at Tenant's expense, shall defend, indemnify and hold
harmless Landlord and Landlord's agents, employees, invitees, licensees and
contractors from and against any cost, claim, action, liability or damage of any
kind arising from (i) Tenant's use and occupancy of the Premises or the
Property, or any activity done or permitted by Tenant, in, on or about the
Premises, (ii) any breach or default by Tenant of its obligations under this
Lease, or (iii) any negligent, tortious or illegal act or omission of Tenant,
its agents, employees, invitees, licensees or contractors. The obligations of
Tenant under this paragraph shall survive the expiration or termination of this
Lease. Nothing in this paragraph shall relieve Landlord from, or require Tenant
to indemnify Landlord against, liability for damages to property or injury to
person caused by the negligence or willful misconduct of Landlord or its agents,
employees or contractors. All property kept, stored or maintained in the
Premises shall be at the sole risk of Tenant.


(b)    Landlord. Landlord, at Landlord's expense, shall defend, indemnify and
hold harmless Tenant and Tenant's agents, employees, invitees, licensees and
contractors from and against any cost, claim, action, liability or damage of any
kind arising from (i)  any breach or default by Landlord of its obligations
under this Lease, or (ii) any negligent, tortious or illegal act or omission of
Landlord, its agents, employees, invitees, licensees or contractors. The
obligations of Landlord under this paragraph shall survive the expiration or
termination of this Lease. Nothing in this paragraph shall relieve Tenant from,
or require Landlord to indemnify Tenant against, liability for damages to
property or injury to person caused by the negligence or willful misconduct of
Tenant or its agents, employees or contractors.


7.5    Tenant's Insurance. Tenant shall at all times during the term of the
Lease maintain the following types of insurance in the following minimum
amounts:







--------------------------------------------------------------------------------








1
Commercial General Liability
$1,000,000 per occurrence/location
$2,000,000 annual aggregate
Additional Insureds:
Landlord
Property Management Company
Lender, as applicable
Bentall Kennedy (US) Limited Partnership,
Including their agents, affiliates, members, directors, officers, & employees


Coverage to include:
Premises/Operations Liability
Products/Completed Operations
Broad Form Contractual Liability
Bodily Injury/Death
Broad Form Property Damage
Written on occurrence basis
Host liquor liability, if Tenant is serving alcohol in the Premises
Liquor Liability, if tenant is business of selling or serving alcohol
No Exclusion for demolition, excavating, collapse, underground work, and
blasting
2
Automobile Liability including owned, non-owned, leased, and hired
$1,000,000 combined bodily injury and property damage and uninsured motorist


3
Excess CGL, Auto, and Employers Liability/Umbrella Liability
$5,000,000 per occurrence, on form at least as broad as underlying policies


4
Workers Compensation
Employer Liability
Statutory
$1,000,000/accident/employee
5
Property Insurance
Tenant is solely responsible for insuring its own personal property, belongings,
equipment, inventory, etc.
6
Business Interruption
12 months on an Actual Loss Sustained basis

Additional Contract Terms:
Minimum AM Best Rating is A- VII
Tenant’s policy shall be endorsed to provide Landlord 30 days written notice of
cancellation or non-renewal (10 days for non-payment), if commercially
reasonably available.
CGL, Auto, Excess/Umbrella, and Employer Liability policies should include cross
liability or severability of interests clause.
Deductibles above $25,000 and self-insured retentions must be declared to the
Landlord prior to execution of leases.
Certificate of Insurance should include the ISO form of Additional Insured
Endorsement
Tenant’s policies should be primary and non-contributory
Lease should contain a mutual waiver of subrogation.
Certificate of Insurance should be addressed to:


Landlord
c/o Property Manager



Tenant shall also carry such higher limits or other insurance as may be
reasonably required from time to time by Landlord in accordance with the
standards customarily applied by institutional lenders respecting office
property in the area where the Building is located.
 
A certificate of insurance evidencing such insurance and in form acceptable to
Landlord shall be furnished to Landlord upon Tenant’s execution of this Lease
and prior to the renewal date and at such other times as may be reasonably
requested by Landlord. Such insurance may be furnished by Tenant under any
blanket policy carried by it or under a separate policy therefor provided that
any such policy contains an endorsement that includes Landlord, Bentall Kennedy
(US) LP and Manager, references the Premises as a covered location. If Tenant
fails to acquire or maintain any insurance or provide any certificate required
by this paragraph within 10 days following notice, Landlord may, but shall not
be required to, obtain such insurance or certificates and the costs associated
with obtaining such insurance or certificates, with interest thereon, at the
Default Rate until paid, shall be payable by Tenant to Landlord on demand as
Additional Rent.    


7.6    Payment of Taxes. If at any time during the Term, any political
subdivision of the state in which the Property is located, or any other
governmental authority, levies or assesses against Landlord a tax or excise on
rents or other tax (excluding income tax), however described, including but not
limited to assessments, charges or fees required to be paid, by way of
substitution for or as a supplement to real estate taxes, or any other tax on
rent or profits in substitution for or as a supplement to a tax levied against
the Property, Building or Landlord's personal property, then Tenant will pay to
Landlord as Additional Rent its proportionate share based on Tenant's Percentage
of said tax or excise.


7.7    Environmental Assurances.


(a)    Covenants.





--------------------------------------------------------------------------------









(i)    Tenant shall not cause any Hazardous Materials to be used, generated,
stored or disposed of on, under or about, or transported to or from, the
Premises unless the same is specifically approved in advance by Landlord in
writing other than small quantities of retail, household, and office chemicals
customarily sold over-the-counter to the public and which are related to
Tenant's Permitted Uses.


(ii)    Tenant shall comply with all obligations imposed by Environmental Laws,
and all other restrictions and regulations upon the use, generation, storage or
disposal of Hazardous Materials at, to or from the Premises.


(iii)    Tenant shall deliver promptly to Landlord true and complete copies of
all notices received by Tenant from any governmental authority with respect to
the use, generation, storage or disposal by Tenant of Hazardous Materials at, to
or from the Premises and shall immediately notify Landlord both by telephone and
in writing of any unauthorized discharge of Hazardous Materials or of any
condition that poses an imminent hazard to the Property, the public or the
environment that is caused by Tenant or any Tenant Party.


(iv)    Tenant shall complete fully, truthfully, in all material respects, and
promptly any questionnaires sent by Landlord with respect to Tenant's use of the
Premises and its use, generation, storage and disposal of Hazardous Materials
at, to or from the Premises.


(v)    Tenant shall permit entry onto the Premises by Landlord or Landlord's
representatives at any reasonable time to verify and monitor Tenant's compliance
with its covenants set forth in this Paragraph 7.7 and to perform other
environmental inspections of the Premises in accordance with this Lease.


(vi)    If Landlord conducts any environmental inspections because it has reason
to believe that Tenant's activities have or are likely to result in a violation
of Environmental Laws or a release of Hazardous Materials on the Property, and
such inspections disclose a violation of the terms of this Section 7.7 by Tenant
then Tenant shall pay to Landlord, as Additional Rent, the out of pocket costs
incurred by Landlord for such inspections.


(vii)    Tenant shall cease immediately upon notice from Landlord any activity
which violates or creates a risk of violation of any Environmental Laws.


(viii)    After notice to and approval by Landlord, Tenant shall promptly
remove, clean-up, dispose of or otherwise remediate, in accordance with
Environmental Laws and good commercial practice, any Hazardous Materials in
violation of this Lease on, under or about the Property resulting from Tenant's
activities on the Property.


(b)    Indemnification. Tenant shall indemnify, defend with counsel acceptable
to Landlord and hold Landlord harmless from and against any claims, damages,
costs, liabilities or losses





--------------------------------------------------------------------------------







(including, without limitation, any decrease in the value of the Property, loss
or restriction of any area of the Property, and adverse impact of the
marketability of the Property or Premises) arising out of Tenant's use,
generation, storage or disposal of Hazardous Materials at, to or from the
Premises.


(c)    Definitions. Hazardous Materials shall include but not be limited to
substances defined as "hazardous substances", "toxic substances", or "hazardous
wastes" in the federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended; the federal Hazardous Materials
Transportation Act, as amended; and the federal Resource Conservation and
Recovery Act, as amended; those substances defined as "hazardous substances",
"materials", or "wastes" under the law of the state in which the Premises are
located; and as such substances are defined in any regulations adopted and
publications promulgated pursuant to said laws ("Environmental Laws"); materials
containing asbestos or urea formaldehyde; gasoline and other petroleum products;
flammable explosives; radon and other natural gases; and radioactive materials.


(d)    Survival. The obligations of Tenant in this Paragraph 7.7 shall survive
the expiration or termination of this Lease.


(e)    Existing Hazardous Materials. Landlord represents that, to Landlord’s
knowledge, as of the Date of Lease, no Hazardous Materials are present at the
Property in violation of applicable Environmental Laws. Landlord shall be
responsible at Landlord’s expense to remediate any Hazardous Materials present
on or in the Premises prior to the Lease Commencement Date, to the extent such
remediation is required by applicable Environmental Laws.


(f)    Migration of Hazardous Materials Not Caused by Tenant. Notwithstanding
anything herein to the contrary, Tenant shall not be responsible for the
remediation of any Hazardous Materials which migrate into the Premises to the
extent such migration was not caused by Tenant or any Tenant Party.


7.8    Americans With Disabilities Act. Landlord shall comply with the Americans
with Disabilities Act of 1990 ("ADA") and the regulations promulgated thereunder
with respect to the Building excluding the Premises and, prior to the
Commencement Date with respect to the Premises. Tenant shall comply with the ADA
and the regulations thereunder that are promulgated after the Commencement Date
with respect to the Premises. Subject to the foregoing, Tenant hereby expressly
assumes all responsibility for the compliance of activities conducted by Tenant
within the Premises with the ADA relating to the Premises. Any Alterations to
the Premises made by Tenant for the purpose of complying with the ADA or which
otherwise require compliance with the ADA shall be done in accordance with this
Lease; provided, that Landlord's consent to such Alterations shall not
constitute either Landlord's assumption, in whole or in part, of Tenant's
responsibility for compliance with the ADA, or representation or confirmation by
Landlord that such Alterations comply with the provisions of the ADA.
Notwithstanding the foregoing, in the event Landlord is required to install
Building wide ADA improvements which affect the Premises, and provided that the
need for such Building wide ADA improvements was not caused or triggered by any
act or omission of Tenant, then Landlord shall install such improvements in the
Premises, and Tenant shall reimburse Landlord for Tenant’s Percentage of the
cost of such Building wide improvements to the extent that they are Capital
Costs in accordance with Section 3.2 above.


ARTICLE VIII DEFAULT


8.1    Default. The occurrence of any one or more of the following events shall
constitute an “Event of Default” hereunder by Tenant:







--------------------------------------------------------------------------------







(a)    The failure by Tenant to make any payment of Base Rent or Additional Rent
or any other payment required hereunder, as and when due, where such failure
shall continue for a period of five (5) days after written notice thereof from
Landlord to Tenant; provided, that Landlord shall not be required to provide
such notice more than once during any twelve (12) month period with respect to
non‑payment of Rent, the second such non‑payment constituting a default without
requirement of notice;
                
(b)    The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in clause (a) above, where such failure shall continue
for a period of more than thirty (30) days after written notice thereof from
Landlord to Tenant; provided, however, that if the nature of Tenant's default is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to be in default if Tenant commences such cure within
said thirty (30) day period, diligently prosecutes such cure to completion, and
completes such cure no later than ninety (90) days from the date of such notice
from Landlord;
        
(c)    The failure by Tenant, Guarantor (if any), or any present or future
guarantor of all or any portion of Tenant's obligations under this Lease to pay
its debts as they become due, or Tenant or any such Guarantor (if any) becoming
insolvent, filing or having filed against it a petition under any chapter of the
United States Bankruptcy Code, 11 U.S.C. Paragraph 101 et seq. (or any similar
petition under any insolvency law of any jurisdiction) and such petition is not
dismissed within sixty (60) days thereafter, proposing any dissolution,
liquidation, composition, financial reorganization or recapitalization with
creditors, making an assignment or trust mortgage for the benefit of creditors,
or if a receiver, trustee, custodian or similar agent is appointed or takes
possession with respect to any property or business of Tenant or Guarantor (if
any) and is not discharged within 60 days thereafter; or
        
(d)    If the leasehold estate under this Lease or any substantial part of the
property or assets of Tenant or of Guarantor of this leasehold is taken by
execution, or by other process of law, or is attached or subjected to any
involuntary encumbrance if such attachment or other seizure remains undismissed
or undischarged for a period of ten business (10) days after the levy thereof.


8.2    Remedies of Landlord and Calculation of Damages.


(a)    Remedies. In the event of an Event of Default by Tenant, whether or not
the Term shall have begun, in addition to any other remedies available to
Landlord at law or in equity, Landlord may, at its option and without further
notice exercise any or all of the following remedies:


(i)    Terminate the Lease and upon notice to Tenant of termination of the Lease
all rights of Tenant hereunder shall thereupon come to an end as fully and
completely as if the date such notice is given were the date originally fixed
for the expiration of the Term, and Tenant shall then quit and surrender the
Premises to Landlord and Landlord shall have the right, without judicial
process, to re-enter the Premises. No such expiration or termination of the
Lease shall relieve Tenant of its liability and obligations under the Lease.


(ii)    Accelerate the payment of Base Rent and all Additional Rent under this
Lease for the remainder of the Term and terminate the Lease in the same manner,
and with the same force and effect, as provided in clause (i) above.


(iii)    Enter the Premises and cure any default by Tenant and in so doing,
Landlord may make any payment of money or perform any other act. All out of





--------------------------------------------------------------------------------







pocket sums so paid by Landlord, and all incidental costs and expenses,
including reasonable attorneys' fees, shall be considered Additional Rent under
this Lease and shall be payable to Landlord within 5 days following demand,
together with interest from the date of demand to the date of payment at the
rate of interest applicable to late payments of Base Rent under this
Lease.        
            
(b)    Calculation of Damages. If this Lease is terminated as provided in
Paragraph 8.2(a)(i) above, Tenant, until the end of the Term, or what would have
been such Term in the absence of any such event, shall be liable to Landlord, as
damages for Tenant's default, for the amount of the Base Rent and all Additional
Rent and other charges which would be payable under this lease by Tenant if this
Lease were still in effect, less the net proceeds of any reletting of the
Premises actually collected by Landlord after deducting all Landlord's out of
pocket expenses in connection with such reletting, including, without
limitation, all repossession costs, brokerage and management commissions,
operating expenses, legal expenses, reasonable attorneys' fees, alteration costs
and expenses of preparation of the Premises for such reletting. Tenant shall pay
such damages to Landlord monthly on the days on which the Base Rent would have
been payable as if this Lease were still in effect, and Landlord shall be
entitled to recover from Tenant such damages monthly as the same shall arise.


If Base Rent and Additional Rent are accelerated and this Lease is terminated as
provided in Paragraph 8.2(a)(ii) above, Tenant shall be liable to pay to
Landlord, in one payment, as damages for Tenant's default, an amount equal to
the total amount of Base Rent and Additional Rent reserved in this Lease from
the date of default to the date of expiration of the Term, less the fair market
rental value of the Premises for such period, discounted at a fixed annual
interest rate equal to the Federal Funds Rate as published in the Wall Street
Journal on the date of Landlord's election to accelerate the rents hereunder.


Whether or not the Lease is terminated, Landlord shall in no way be responsible
or liable for any failure to relet the Premises or for any failure to collect
any rent upon such reletting.


(c)    No Limitations. Nothing contained in this Lease shall limit or prejudice
the right of Landlord to prove for and obtain in proceedings for bankruptcy or
insolvency by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be provided, whether or
not the amount be greater, equal to, or less than the amount of the loss or
damages referred to above.


(d)    Cumulative Remedies. Landlord's remedies under this Lease are cumulative
and not exclusive of any other remedies to which Landlord may be entitled in
case of Tenant's default or threatened default under this Lease, including,
without limitation, the remedies of injunction and specific performance.


ARTICLE IX CASUALTY AND EMINENT DOMAIN


9.1    Casualty.


(a)    Casualty in General. If, during the Term, the Premises, the Building or
the Lot, are wholly or partially damaged or destroyed by fire or other casualty,
and the casualty renders the Premises totally or partially inaccessible or
unusable by Tenant in the ordinary conduct of Tenant's business, then Landlord
shall, within thirty (30) days of the date of the damage, give Tenant a notice
("Damage Notice") stating whether, according to Landlord's good faith estimate,
the damage can be repaired within six (6) months ("Repair Period"), without the
payment of overtime or other premiums. The parties' rights and





--------------------------------------------------------------------------------







obligations shall then be governed according to whether the casualty is an
Insured Casualty or an Uninsured Casualty as set forth in the following
paragraphs.


(b)    Insured Casualty. If the casualty results from a risk, the loss to
Landlord from which is fully covered by insurance maintained by Landlord or for
Landlord's benefit (except for any deductible amount), it shall be an "Insured
Casualty" and governed by this Paragraph 9.1(b). In such event, if the Damage
Notice states that the repairs can be completed within the Repair Period without
the payment of overtime or other premiums, then Landlord shall promptly proceed
to make the repairs, this Lease shall remain in full force and effect, and Base
Rent and Tenant’s Share of Expenses shall be equitably reduced, during the
period between the casualty and completion of the repairs, in proportion to the
portion of the Premises that is inaccessible or unusable during that period. If
the Damage Notice states that the repairs cannot, in Landlord's estimate, be
completed within the Repair Period without the payment of overtime or other
premiums, then either party may, terminate this Lease by written notice given to
the other within thirty (30) days after the giving of the Damage Notice. If
either party elects to terminate this Lease, the lease shall terminate as of the
date of the occurrence of such damage or destruction and Tenant shall vacate the
Premises thirty (30) days from the date of the written notice terminating the
Lease. If neither party so terminates, then this Lease shall remain in effect,
Landlord shall make repairs, and Base Rent shall be proportionately reduced as
set forth above during the period when the Premises is inaccessible or unusable
and is not used by Tenant.


(c)    Uninsured Casualty. If the casualty is not an Insured Casualty as set
forth in the previous paragraph, it shall be an "Uninsured Casualty" governed by
this Paragraph 9.1(c). In such event, if the Damage Notice states that the
repairs can be completed within the Repair Period without the payment of
overtime or other premiums, Landlord may elect, by written notice given to
Tenant within thirty (30) days after the Damage Notice, to make the repairs, in
which event this Lease shall remain in effect and Base Rent shall be
proportionately reduced as set forth above. If Landlord does not so elect to
make the repairs, or if the Damage Notice states that the repairs cannot be made
within the Repair Period, this Lease shall terminate as of the date of the
casualty and Tenant shall vacate the Premises ten (10) business days from the
date of Landlord's written notice to Tenant terminating the Lease.


(d)    Casualty within final six months of Term. Notwithstanding anything to the
contrary contained in this Paragraph 9.1, if the Premises or the Building is
wholly or partially damaged or destroyed within the final six (6) months of the
Term of this Lease, Landlord shall not be required to repair such casualty and
either Landlord or Tenant may elect to terminate this Lease.


(e)    Tenant Improvements and Alterations. If Landlord elects to or is
otherwise required to repair after a casualty in accordance with this Paragraph
9.1, then Landlord, to the extent insurance proceeds are received on a timely
basis and in sufficient amount, shall cause Tenant Improvements and approved
Alterations to be repaired and restored. If the insurance proceeds are not
available on a timely basis for Landlord’s use or are in an amount insufficient
to repair and restore Tenant’s Improvements and approved Alterations, such delay
or insufficiency shall not limit or affect Tenant’s obligations hereunder.
Landlord shall have no responsibility for any personal property placed or kept
in or on the Premises or the Building by Tenant or Tenant's agents, employees,
invitees or contractors and Landlord shall not be required to repair any damage
to, or make any repairs to or replacements of, such personal property.


(f)    Exclusive Remedy. This Paragraph 9.1 shall be Tenant's sole and exclusive
remedy in the event of damage or destruction to the Premises or the Building. No
damages, compensation or claim shall be payable by Landlord for any
inconvenience, any interruption or cessation of Tenant's business, or any
annoyance, arising from any damage to or destruction of all or any portion of
the Premises or the Building.







--------------------------------------------------------------------------------







(g)    Waiver of Subrogation. Landlord and Tenant shall cause each insurance
policy obtained by each of them to provide that the insurer waives all right of
recovery by way of subrogation against either Landlord or Tenant in connection
with any loss or damage covered by such policy.


9.2    Eminent Domain.


(a)    Eminent Domain in General. If the whole of the Premises, or so much of
the Premises or access to the same as to render the balance unusable by Tenant,
shall be taken or appropriated under the power of eminent domain or condemnation
(a "Taking"), either Landlord or Tenant may terminate this Lease and the
termination date shall be the date of the Order of Taking, or the date
possession is taken by the Taking authority, whichever is earlier. If any part
of the Property is the subject of a Taking and such Taking materially affects
the normal operation of the Building or Common Areas, Landlord may elect to
terminate this Lease. A sale by Landlord under threat of a Taking shall
constitute a Taking for the purpose of this Paragraph 9.2. No award for any
partial or entire Taking shall be apportioned. Landlord shall receive (subject
to the rights of Landlord's mortgagees) and Tenant hereby assigns to Landlord
any award which may be made and any other proceeds in connection with such
Taking, together with all rights of Tenant to such award or proceeds, including,
without limitation, any award or compensation for the value of all or any part
of the leasehold estate; provided that nothing contained in this
Paragraph 9.2(a) shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any separate award made to Tenant for (i) the
taking of Tenant's Property, or (ii) interruption of or damage to Tenant's
business, or (iii) Tenant's moving and relocation costs.


(b)    Reduction in Base Rent. In the event of a Taking which does not result in
a termination of the Lease, Base Rent shall be proportionately reduced based on
the portion of the Premises rendered unusable, and Landlord shall restore the
Premises (including the Tenant Improvements and any approved Alterations) or the
Building to the extent of available proceeds or awards from such Taking.
Landlord shall not be required to repair or restore any damage to Tenant's
Property.


(c)    Sole Remedies. This Paragraph 9.2 sets forth Tenant's and Landlord's sole
remedies for Taking. Upon termination of this Lease pursuant to this
Paragraph 9.2, Tenant and Landlord hereby agree to release each other from any
and all obligations and liabilities with respect to this Lease except such
obligations and liabilities which arise or accrue prior to such termination.


ARTICLE X RIGHTS OF PARTIES HOLDING SENIOR INTERESTS


10.1    Subordination. This Lease shall be subject and subordinate to the lien
of any and all mortgages, deeds of trust and other instruments in the nature of
a mortgage, ground lease or other matters or record ("Senior Interests") which
now or at any time hereafter encumber the Property and Tenant shall, within
twenty (20) days of Landlord's request, execute and deliver to Landlord such
recordable written instruments as shall be necessary to show the subordination
of this Lease to such Senior Interests. Notwithstanding the foregoing, if any
holder of a Senior Interest succeeds to the interest of Landlord under this
Lease, then, at the option of such holder, this Lease shall continue in full
force and effect and Tenant shall attorn to such holder and to recognize such
holder as its landlord. Landlord shall obtain, from any lender hereafter holding
a mortgage on the Building such lender’s standard Subordination, Non-Disturbance
and Attornment Agreement. Landlord represents that there is currently no
mortgage encumbering Landlord’s interest in the Property.


10.2    Mortgagee's Consent. No assignment of the Lease and no agreement to make
or accept any surrender, termination or cancellation of this Lease (other than
the exercise of termination rights expressly provided in the Lease) and no
agreement to modify so as to reduce the Rent, change the Term, or otherwise





--------------------------------------------------------------------------------







materially change the rights of Landlord under this Lease, or to relieve Tenant
of any obligations or liability under this Lease, shall be binding on a
mortgagee of which Tenant has prior written notice unless consented to by
Landlord's mortgagees of record, if any.


ARTICLE XI GENERAL


11.1    Representations by Tenant. Tenant represents and warrants that any
financial statements provided by it to Landlord were true, correct and complete
in all material respects when provided, and that no material adverse change has
occurred since that date that would render them inaccurate or misleading. Tenant
represents and warrants that those persons executing this Lease on Tenant's
behalf are duly authorized to execute and deliver this Lease on its behalf, and
that this Lease is binding upon Tenant in accordance with its terms, and
simultaneously with the execution of this Lease, Tenant shall deliver or provide
evidence of such authority to Landlord in form satisfactory to Landlord.


11.2    Notices. Any notice required or permitted hereunder shall be in writing.
Notices shall be addressed to Landlord c/o Manager at Manager's Address and to
Tenant at Tenant's Address. Any communication so addressed shall be deemed duly
given when delivered or when delivery is refused if delivered by hand, by
Federal Express (or other guaranteed one day delivery service) or by registered
or certified mail, return receipt requested. Either party may change its address
by giving notice to the other.


11.3    No Waiver or Oral Modification. No provision of this Lease shall be
deemed waived by Landlord or Tenant except by a signed written waiver. No
consent to any act or waiver of any breach or default, express or implied, by
Landlord or Tenant, shall be construed as a consent to any other act or waiver
of any other breach or default.


11.4    Severability. If any provision of this Lease, or the application thereof
in any circumstances, shall to any extent be invalid or unenforceable, the
remainder of this Lease shall not be affected thereby, and each provision hereof
shall be valid and enforceable to the fullest extent permitted by law.


11.5    Requests by Tenant. Tenant shall pay, on demand, all reasonable out of
pocket costs incurred by Landlord, including without limitation reasonable
attorneys' fees, in connection with any matter requiring Landlord's review or
consent or any other requests made by Tenant under this Lease, regardless of
whether such request is granted by Landlord.


11.6    Estoppel Certificate and Financial Statements.


(a)    Estoppel Certificate.


(i)    Within seven (7) days after written request by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord a written statement certifying
(A) that this Lease is unmodified and in full force and effect, or is in full
force and effect as modified and stating the modifications; (B) the amount of
Base Rent currently payable by Tenant to Landlord; (C) Tenant's Percentage and
Tenant's Share of Expenses currently payable by Tenant to Landlord; (D) the date
to which Base Rent and Tenant's Share of Expenses have been paid in advance;
(E) the amount of any security deposited with Landlord; (vi) that, to the
knowledge of Tenant, Landlord is not in default hereunder or, if Landlord is
claimed to be in default, stating the nature of any claimed default, and
(F) such other matters as may be reasonably requested by Landlord. Any such
statement may be relied upon by a purchaser, assignee or lender. Tenant's
failure to execute and deliver such statement within the time required shall be
a default under this Lease and shall also be conclusive upon Tenant that this
Lease is in full force and effect and has not been modified except as





--------------------------------------------------------------------------------







represented by Landlord; and there are no uncured defaults in Landlord's
performance and Tenant has no right of offset, counterclaim or deduction against
rent.


(ii)    In the event Tenant is applying for a line of credit or similar
financing, and the lender requires an estoppel certificate from Landlord to
approve such financing to Tenant, then, within fifteen (15) days after written
request by Tenant (which request must state in bold, capitalized letters
“RESPONSE REQUIRED WITHIN 15 DAYS”) Landlord shall execute, acknowledge and
deliver to Tenant a statement certifying (A) that this Lease is unmodified and
in full force and effect, or is in full force and effect as modified and stating
the modifications; (B) that, to the knowledge of Landlord, Tenant is not in
default hereunder or, if Tenant is claimed to be in default, stating the nature
of any claimed default, and (C) such other matters as may be reasonably
requested by such lender.


(b)    Financial Statements. Tenant shall, without charge therefor, at any time,
within seven (7) days following a request by Landlord, deliver to Landlord, or
to any other party designated by Landlord, a true and accurate copy, in all
material respects, of Tenant's most recent financial statements. All requests
made by Tenant regarding renewals or expansions must be accompanied by Tenant's
most recent financial statements. The foregoing requirements shall not apply so
long as Tenant’s financial statements are available to the public online. All
requests made by Tenant regarding subleases, or assignments must be accompanied
by Tenant's prospective subtenant's and prospective assignee's most recent
financial statements.


11.7    Waiver of Liability. Notwithstanding anything to the contrary set forth
in this Lease, Landlord and Tenant each hereby waive all rights of recovery
against the other and against the officers, employees, agents, and
representatives of the other, on account of loss by or damage to the waiving
party or its property or the property of others under its control, to the extent
that such loss or damage is insured against under any insurance policy that
either may have in force at the time of the loss or damage. Each party shall
notify its insurers that the foregoing waiver is contained in this Lease.


11.8    Execution, Prior Agreements and No Representations. This Lease shall not
be binding and enforceable until executed by authorized representatives of
Landlord and Tenant. This Lease contains all of the agreements of the parties
with respect to the subject matter hereof and supersedes all prior dealings,
whether written or oral, between them with respect to such subject matter. Each
party acknowledges that the other has made no representations or warranties of
any kind except as may be specifically set forth in this Lease.


11.9    Brokers. Each party represents and warrants that it has not dealt with
any real estate broker or agent in connection with this Lease or its negotiation
except Brokers. Brokers shall be paid a commission by Landlord pursuant to a
separate agreement. Each party shall indemnify the other and hold it harmless
from any cost, expense, or liability (including costs of suit and reasonable
attorneys' fees) for any compensation, commission or fees claimed by any other
real estate broker or agent in connection with this Lease or its negotiation by
reason of any act or statement of the indemnifying party. The Brokers listed in
Part I shall not by reason of such listing have any automatic claim to any
commission in connection with future extensions, expansions, modifications or
renewals of this Lease.


11.10    Successors and Assigns. This Lease shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, that only the original Landlord named herein shall be liable
for obligations accruing before the beginning of the Term, and thereafter the
original Landlord named herein and each successive owner of the Premises shall
be liable only for obligations accruing during the period of their respective
ownership.







--------------------------------------------------------------------------------







11.11    Applicable Law and Lease Interpretation. This Lease shall be construed,
governed and enforced according to the laws of the state in which the Property
is located. In construing this Lease, paragraph headings are for convenience
only and shall be disregarded. Any recitals herein or exhibits attached hereto
are hereby incorporated into this Lease by this reference. Time is of the
essence of this Lease and every provision contained herein. The parties
acknowledge that this Lease was freely negotiated by both parties, each of whom
was represented by counsel; accordingly, this Lease shall be construed according
to the fair meaning of its terms, and not against either party.


11.12    Costs of Collection, Enforcement and Disputes. Tenant shall pay all
costs of collection, including reasonable attorneys' fees, incurred by Landlord
in connection with any default by Tenant unless such default is contested by
Tenant and Tenant prevails. If either Landlord or Tenant institutes any action
to enforce the provisions of this Lease or to seek a declaration of rights
hereunder, the prevailing party shall be entitled to recover its reasonable
attorneys' fees and court costs as part of any award. Landlord and Tenant hereby
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other, on or in respect to any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant hereunder, Tenant's use or occupancy of the
Premises, and/or claim of injury or damage.


11.13    Holdover. If Tenant holds over in occupancy of the Premises after the
expiration of the Term, Tenant shall become a tenant at sufferance only on a
month-to-month basis subject to the terms and conditions herein specified, so
far as applicable. Tenant shall pay rent during the holdover period, at a base
rental rate equal to one hundred fifty percent (150%) of the Base Rent in effect
at the end of the Term, plus the amount of Tenant's Share of Expenses then in
effect. If Tenant fails to vacate the Premises within ten (10) days after the
expiration or earlier termination of this Lease, then Tenant shall also be
liable for all damages sustained by Landlord on account of such holding over.


11.14    Force Majeure. If Landlord or Tenant is prevented from or delayed in
performing any act required of it hereunder, and such prevention or delay is
caused by strikes, labor disputes, inability to obtain labor, materials, or
equipment, inclement weather, acts of God, governmental restrictions,
regulations, or controls, judicial orders, enemy or hostile government actions,
civil commotion, fire or other casualty, or other causes beyond such party's
reasonable control ("Force Majeure"), the performance of such act shall be
excused for a period equal to the period of prevention or delay. A party's
financial inability to perform its obligations shall in no event constitute
Force Majeure. Nothing in this Paragraph 11.14 shall excuse or delay Tenant's
obligation to pay any rent or other charges due under this Lease.


11.15    Limitation On Liability.


(a)    Landlord. Landlord’s partners, directors, officers, shareholders,
trustees or beneficiaries, shall not be liable to Tenant for any damage to or
loss of personal property in, or to any personal injury occurring in, the
Premises. Landlord shall not be liable to Tenant for any damage to or loss of
personal property in, or to any personal injury occurring in, the Premises
unless such damage, loss or injury is the result of the gross negligence or
willful misconduct of Landlord or its agents as determined by a final
non-appealable judicial proceeding. The obligations of Landlord under this Lease
do not constitute personal obligations of the individual partners, directors,
officers, shareholders, trustees or beneficiaries of Landlord, and Tenant shall
not seek recourse against the partners, directors, officers, shareholders,
trustees or beneficiaries of Landlord, or any of their personal assets for
satisfaction of any liability with respect to this Lease. In the event of any
default by Landlord under this Lease, Tenant's sole and exclusive remedy shall
be against Landlord's interest in the Property and Tenant’s damages shall not
include consequential, special, exemplary or punitive damages.





--------------------------------------------------------------------------------









(b)    Tenant. Tenant shall not be liable to Landlord for any claim against
Tenant or Tenant’s agents, employees and invitees, for loss of business
opportunity or other special or consequential losses or damages, except in the
event of a holdover in accordance with Section 11.13 above and/or in the event
of a default by Tenant of its environmental covenants and/or obligations set
forth in Section 7.7 of this Lease.


11.16    Notice of Landlord's Default. The failure by Landlord to observe or
perform any of the express or implied covenants or provisions of this Lease to
be observed or performed by Landlord shall not constitute a default by Landlord
unless such failure shall continue for a period of more than thirty (30) days
after written notice thereof from Tenant to Landlord specifying Landlord's
default; provided, however, that if the nature of Landlord's default is such
that more than thirty (30) days are reasonably required for its cure, then
Landlord shall not be deemed to be in default if Landlord commences such cure
within said thirty (30) day period and diligently prosecutes such cure to
completion. Tenant shall, simultaneously with delivery to Landlord, provide
written notice specifying the Landlord default to the holder of any first
mortgage or deed of trust covering the Premises whose name and address have been
furnished to Tenant in writing.


11.17    Lease not to be Recorded. Tenant agrees that it will not record this
Lease. At Tenant’s request, Landlord shall execute and deliver to Tenant a
Notice of Lease in the form attached hereto as Exhibit E (“the “Notice of
Lease”), provided that Tenant shall have executed and delivered to Landlord a
Termination of Notice of Lease in the form attached hereto as Exhibit F (the
“Termination of Notice of Lease”). Tenant shall be permitted to record the
Notice of Lease, at Tenant’s expense, in the land records of the county in which
the Premises is located. Landlord shall hold the Termination of Notice of Lease
in escrow and shall have the right to record it at such time as this Lease
terminates or expires.


11.18    Letter of Credit. Within ten (10) days following Tenant’s execution and
delivery of this Lease, and as a condition to the effectiveness of this Lease,
Tenant shall deliver to Landlord an irrevocable letter of credit (“Letter of
Credit”) issued by a major banking institution reasonably acceptable to Landlord
(the "Bank") in the amount of $300,000.00. Landlord approves JPMorgan Chase Bank
as the Bank. The Letter of Credit shall comply with the Letter of Credit
Criteria attached hereto as Exhibit D-1. The parties acknowledge that the form
of Letter of Credit attached as Exhibit D-2 is acceptable for the purposes of
this Lease. The Letter of Credit shall provide that Landlord may draw from time
to time upon such Letter of Credit to the extent that Landlord certifies to the
Bank as to any one or more of the following: (a) that Landlord is owed Base Rent
or Additional Rent, or both, or other amounts which Tenant is obligated to pay
under the Lease which remain unpaid beyond applicable notice and grace periods,
(b) that the Letter of Credit has not been renewed or replaced as required
below, or (c) that a default beyond applicable notice and grace periods has
occurred under the Lease. Such Letter of Credit shall be replaced or renewed,
and such replacement or renewal Letter of Credit shall be delivered to Landlord,
not later than thirty (30) days prior to expiration thereof. If Landlord draws
upon the Letter of Credit as permitted above, Tenant shall within 10 days
following request by Landlord deliver a replacement Letter of Credit to Landlord
or otherwise restore the Security Deposit to its original amount. Tenant shall
not have the right to call upon Landlord to draw upon the Letter of Credit or to
apply all or any part of the proceeds therefrom to cure any default or fulfill
any obligation of Tenant, but such use shall be solely in the discretion of
Landlord. In the event the Letter of Credit is drawn upon by Landlord because
such Letter of Credit is about to expire and has not been replaced or renewed by
Tenant in accordance with the provisions of this Section, the proceeds of such
Letter of Credit and all interest accrued thereon shall be held in escrow by
Landlord or its agent as security for Tenant's obligations hereunder until such
time as Tenant shall have delivered Landlord a replacement Letter of Credit.
Upon any conveyance of the Premises by Landlord to Landlord's grantee or
transferee, the Letter of Credit shall be delivered by Landlord to Landlord's
grantee or transferee. Upon any such delivery and notice thereof





--------------------------------------------------------------------------------







to Tenant, Tenant hereby releases Landlord herein named of any and all liability
with respect to the Letter of Credit, its application and return, and Tenant
agrees to look solely to such grantee or transferee for all matters regarding
such Letter of Credit, including any pending claims or disputes Tenant may have
regarding the misapplication of the Letter of Credit during the term of
Landlord's ownership of the Premises. It is further understood that this
provision shall also apply to subsequent grantees and transferees.


11.19    Guaranty of Lease. N/A


11.20    OFAC.


(a)    Tenant. Neither Tenant nor any of its affiliates, nor, to the knowledge
of Tenant, any of their respective partners, members, shareholders or other
equity owners (expressly excluding any shareholders or other equity owners
holding an interests through publicly traded interests), and none of their
respective employees, officers, directors, representatives or agents, is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on OFAC's Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action.


(b)    Landlord. Neither Landlord nor any of its affiliates is a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC's Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action.


11.21    Authority of Landlord. Bentall Kennedy (U.S.) Limited Partnership
(“Owner’s Representative”) has executed this Lease in a representative capacity
as Landlord’s authorized signatory.  Such Owner’s Representative executes, not
personally but solely in the representative capacity so designated.  No personal
liability or personal responsibility is assumed by, nor shall at any time be
asserted or enforced against, the Owner’s Representative on account of this
Lease, whether expressed or implied.





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease, which includes
the cover sheet, the foregoing Standard Provisions, Additional Provisions, if
any, and Exhibits attached to this Lease, with the intent that each of the
parties shall be legally bound thereby and that this Lease shall become
effective as of the Date of Lease.


TENANT:


INFINITY PHARMACEUTICALS, INC., a Delaware
corporation


By:    /s/Seth Tasker                        
Name:    Seth Tasker             
Title:    Vice President                        
Date:    April 5, 2019             


By:    /s/Adelene Q. Perkins                    
Name:     Adelene Q. Perkins             
Title:    Treasurer                         
Date:    March 21, 2019         


LANDLORD:


SUN LIFE ASSURANCE COMPANY OF CANADA, a Canadian corporation


By:      Bentall Kennedy (U.S.) Limited Partnership, a Washington limited
partnership, its real estate advisor


By:      Bentall Kennedy (U.S.) G.P. LLC, a Washington limited liability
company, its General Partner




By:      /s/Philip Down                        


Name: Philip Down                                                   


Title:                                                            
               
    
Date:   March 25, 2019                                           




By:      /s/Matt
Sargent                                                           


Name: Matt Sargent                                                         


Title:       Vice President                                


Date:   March 25, 2019                                               





--------------------------------------------------------------------------------









PART III ADDITIONAL PROVISIONS


The following provisions ("Additional Provisions") identified below and attached
and/or set forth below are included as part of the Lease between Landlord and
Tenant. Capitalized terms used in any of the Additional Provisions and not
otherwise defined shall have the meanings given such terms in Part I and Part II
of this Lease. Unless express reference is made to a provision in Part I and
Part II of this Lease for the purpose of modifying such provision, in the event
of any conflict between the Additional Provisions and the provisions of Part I
and Part II of this Lease, the provisions contained in the Additional Provisions
shall control.


1.    Renewal Option.


(a)    Provided that at the time such option is exercised and at the expiration
of the initial Lease Term, (i) Tenant has not been in monetary default under the
Lease beyond applicable grace periods within the immediately preceding twelve
(12) month period, and is not then in default under the Lease, (ii) Tenant has
not assigned this Lease or sublet the Premises, except to a Permitted
Transferee, (iii) Tenant or a Permitted Transferee continues to occupy the
Premises, (iv) Tenant is using the Premises for the Permitted Uses set forth in
Part I of this Lease, and (v) Tenant's financial statements indicate a net worth
at least $4,500,000.00, Tenant shall have the option (“Renewal Option”) to renew
the term of this Lease for one (1) additional two (2) year term (“Renewal Term”)
on the same terms and conditions as are contained in this Lease, except that the
Base Rent (including annual increases) for the Renewal Term shall be the greater
of (x) the Base Rent in effect for the last year of the initial Lease Term set
forth in Part I of this Lease for the first year of the Renewal Term, subject to
annual increases at market escalations for each successive 12 month period of
the Renewal Term, or (y) the then “Fair Market Rent” of the Premises, determined
as set forth below.


(b)    The term “Fair Market Rent” shall mean the rent (including annual
increases) that a tenant would pay upon leasing space similar to the Premises in
a comparable building in Cambridge, Massachusetts taking into consideration such
factors as the location of the Building within Cambridge, Massachusetts; the
amount of net rentable space leased; the length of the lease in question; the
value of the leasehold improvements existing in the Premises, the suitability of
the continued use of the improvements, and the resulting cost savings to Tenant;
escalations in Base Rent over the term of the lease that are being included in
comparable leases, in comparable buildings for comparable spaces; appropriate
inducements and concessions then being included in such comparable leases for
preparation of comparable space, including but not limited to so-called free or
abated rents; the location and quality of the Building as compared to comparable
buildings; and the credit standing of Tenant.


(c)    In order to exercise the Renewal Option, Tenant must give to Landlord
written notice of Tenant’s intent to enter negotiations with Landlord no less
than nine (9) months, nor more than twelve (12) months, prior to the expiration
of the initial Lease Term. Upon receipt of Tenant’s written notice, Landlord and
Tenant shall negotiate in good faith to reach agreement on the “Fair Market
Rent” for the Premises for the Renewal Term. If Tenant and Landlord are unable
to reach agreement on a Fair Market Rent for the Premises within thirty (30)
days after Landlord's receipt of Tenant's counter-proposal, then within five (5)
days after such 30-day period, each party shall select an independent commercial
real estate broker, licensed in Massachusetts and with at least five (5) years
of commercial leasing experience, to determine a Fair Market Rent. If the lower
proposed Fair Market Rent is within ten percent (10%) of the higher Fair Market
Rent, the average of the two will be the final Fair Market Rent for the Renewal
Term; if not, the two brokers will jointly select a third broker with similar
qualifications, and the average of the





--------------------------------------------------------------------------------







third broker’s Fair Market Rent and the next closest Fair Market Rent will be
the final Fair Market Rent for the Renewal Term. Each party shall pay its own
broker and fifty percent (50%) of the cost of the third broker.


2.    Parking.


(a)    Tenant’s Parking. Throughout the initial Term of this Lease, Tenant shall
lease six (6) parking spaces in the Building garage (including one (1) tandem
space) (the “Garage Parking Spaces”), at a cost currently of $275.00 per month
per space, and five (5) spaces at the surface parking lot located at 890
Massachusetts Avenue (the “Off-Site Parking Spaces”), at a cost currently of
$150.00 per month per space. All parking rates are subject to market increases.
In the event Landlord elects to redevelop the property located at 890
Massachusetts Avenue, Landlord shall have the right to terminate Tenant’s right
to lease the Off-Site Parking Spaces upon ninety (90) days' prior written notice
to Tenant. In the event that any of Tenant’s parking spaces are lost due to
casualty, condemnation, or any other reason, Tenant shall not be obligated to
pay Landlord the monthly parking fee for such parking spaces as Tenant is no
longer able to use.


(b)    Termination Right for Substantial Loss of Parking. Notwithstanding
anything in the Lease to the contrary, in the event that (i) more than fifty
percent (50%) of Tenant’s Garage Parking Spaces are lost due to casualty,
condemnation or other event not consented to or requested by Tenant, and (ii)
Tenant’s right to lease the Off-Site Parking Spaces has been terminated or such
Off-Site Parking Spaces have otherwise been reduced to less than three (3)
spaces, and (iii) following Tenant’s request, Landlord notifies Tenant in
writing that it will not provide Tenant with at least three (3) alternative
parking spaces (collectively, the “Parking Termination Conditions”), then Tenant
shall have the option to terminate this Lease upon written notice to Landlord
which must be delivered no later than thirty (30) days after the date the
Parking Termination Conditions are met. Failure by Tenant to deliver such
written termination notice within such thirty (30) day period shall constitute a
waiver by Tenant of its right to terminate the Lease pursuant to this Section,
and the Lease shall continue in full force and effect, and Landlord shall not be
liable to Tenant, and the Lease shall not be affected, if any additional parking
rights of Tenant hereunder are lost.


3.    Green Provisions. Notwithstanding anything in the Lease to the contrary,
Tenant shall only be required to comply with the Green Agency Ratings and/or
sustainable building practices provisions of Sections 5.1(e), 7.1(a), 7.1(c),
7.2(f), 7.2(g) and 7.2(h) of the Lease and Section 2 of Exhibit B to the Lease
to the extent that the additional costs incurred by Tenant by virtue of such
compliance are reasonable and immaterial.


4.    Reduction of Letter of Credit. Notwithstanding anything to the contrary
contained in this Lease, provided that Tenant has never been in default under
the Lease beyond applicable notice and cure periods, and is not in default under
the Lease at the time of the Letter of Credit Reduction (as defined below), then
upon Tenant’s written request to be delivered at any time on or after August 1,
2021, the Letter of Credit may be reduced to $150,000.00 (the “Letter of Credit
Reduction”). The Letter of Credit shall be reduced by Tenant’s delivering to
Landlord either (x) an amendment to the existing Letter of Credit acceptable to
Landlord, reducing the amount of the existing Letter of Credit to the amount of
the of the Letter Credit Reduction, or (y) a replacement Letter of Credit
acceptable to Landlord, in the reduced amount of the Letter of Credit Reduction.
If a new Letter of Credit is so delivered, Landlord shall after such delivery,
return the prior Letter of Credit to Tenant.





--------------------------------------------------------------------------------









PART IV EXHIBITS





--------------------------------------------------------------------------------







EXHIBIT A


FLOOR PLAN


ex1041100leaseimage2.gif [ex1041100leaseimage2.gif]





--------------------------------------------------------------------------------







EXHIBIT B


TENANT IMPROVEMENTS


1.    Tenant Improvements. Tenant accepts the Premises in AS-IS condition,
provided Tenant shall be responsible for making improvements to the Premises
based on plans approved in writing in advance by Landlord (the “Tenant
Improvements”), which approval shall not be unreasonably withheld, conditioned
or delayed. The cost of the Tenant Improvements shall be borne by Tenant,
provided that Tenant shall receive from Landlord an allowance (the "Tenant
Allowance") of up to Fifty Five Dollars ($55.00) per rentable square foot of the
Premises to reimburse Tenant for the cost of design, permitting,
architectural/construction drawings, demolition, construction and supervision of
the Tenant Improvements to the Premises (excluding telephone, computer and voice
data lines, wiring, cabling, furniture, equipment, fixtures and similar costs,
which shall be at Tenant’s sole expense). Notwithstanding the foregoing, a
portion of the Tenant Allowance in an amount not to exceed $8.25 per rentable
square foot of the Premises may be used to reimburse Tenant for costs incurred
in connection with the installation of telephone, computer and voice data lines,
wiring and cabling in the Premises. Tenant shall be permitted to install cabling
and telecommunications lines which run within the Building core, provide that
all such cabling and telecommunications lines are marked and easily identifiable
and are not comingled with the existing base Building wiring as determined by
Landlord. Once installed, the Tenant Improvements shall become a part of the
Premises and the sole property of Landlord. The parties acknowledge that the
construction management fees of Landlord’s property manager shall equal
$5,553.35. The Tenant Allowance shall be paid by the Landlord to the Tenant
based on monthly draws for work completed less retainage (as described below),
using standard AIA forms, as certified in writing to Tenant by Tenant’s
architect and to Landlord by Tenant and Landlord’s property manager. Each such
monthly draw shall be paid by Landlord within thirty (30) days after receipt
from Tenant of conditional lien waivers from all contractors and subcontractors
for trades exceeding $5,000.00 involved in the construction of the Tenant
Improvements, and paid invoices/receipts for all work done to date in the
Premises, provided that Landlord shall retain a portion of the Tenant Allowance
in an amount equal to five percent (5%) of the total project costs (i.e., the
retainage) until the Tenant Improvement work has been completed and Tenant has
provided Landlord with (i) lien waivers conditioned only upon final payment from
all contractors and subcontractors for trades exceeding $5,000.00 involved in
the construction of the Tenant Improvements and (ii) paid invoices/receipts for
all work done in the Premises. Any amount not drawn by Tenant for the Tenant
Improvements described on the approved plans within twelve (12) months after the
date the plans are approved shall be retained by Landlord, and in no event may
any portion of the Tenant Allowance be used to pay or offset Base Rent or
Additional Rent.


2.    Green Provisions. Tenant acknowledges and agrees that the Tenant
Improvements must be designed consistent with the U.S. Green Building Council’s
Leadership in Energy and Environmental Design (LEED) rating system. Tenant
further agrees to engage a third party LEED or Green Globe Accredited
Professional or similarly qualified professional with respect to the design and
construction of the Tenant Improvements.


3.    Restrooms. Tenant shall be permitted to install additional toilet stalls
and update the restrooms within the Premises with new Building standard
finishes, subject to obtaining Landlord’s prior written approval of the same
(which approval shall not be unreasonably withheld), provided that such
improvements shall be made at Tenant’s expense, based on plans approved in
advance in writing by Landlord.





--------------------------------------------------------------------------------







EXHIBIT C


RULES AND REGULATIONS




1.    The driveways, parking areas, plazas, sidewalks, entrances, passages,
courts, vestibules, stairwells, corridors or halls shall not be obstructed or
encumbered by any tenant or used for any purpose other than ingress and egress
to and from the premises.
    
2.    No awnings, canopies, or other projections shall be attached to the
outside walls of the building. No drapes, curtains, blinds, shades, or screens
shall be attached to or hung in, or used in connection with, any window or door
or the premises without the prior written consent of Landlord.


3.    Tenants are prohibited from displaying any sign, picture, advertisement or
notice on the inside or outside of the building, or the premises, except the
usual name signs on the doors leading to the premises, which shall conform to
the requirements of the management of the building, and excepting also the name
strips on the directory board of the building and Tenant’s approved exterior
signage. The directory board of the building will be maintained by Landlord. In
the event of the violation of the foregoing by any tenant, Landlord may remove
same without any liability, and may charge the expense incurred by such removal
to the tenant.


4.    The sash doors, windows, and doors that reflect or admit light and air
into the halls, passageways or other public places in the building shall not be
covered or obstructed by any tenant, nor shall any bottles, parcels or other
articles be placed on the windowsills or perimeter fan coil consoles.


5.    No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the building nor placed in the halls, corridors, or
vestibules without the prior written consent of Landlord.


6.    The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by the tenant
who, or whose servants, employees, agents, visitors or licensees, shall have
caused the same.


7.    Other than as part of customary picture and decoration hanging, no tenant
shall mark, paint, drill into, or in any way deface any part of the premises or
the building of which they form a part. No boring, cutting or stringing of wires
shall be permitted, except with the prior written consent of Landlord, and as
Landlord may direct. No tenant shall lay any type of floor covering without
first obtaining Landlord's written permission.


8.    No bicycles, vehicles or animals of any kind (other than service animals)
shall be brought into or kept in or about the premises, and no cooking shall be
done or permitted by any tenant on the premises (other than customary office
microwaves and coffee makers). Notwithstanding the foregoing, Landlord shall
permit a small number of bicycles in the building provided that no other tenant
of the building complains. No tenant shall cause or permit any unusual or
objectionable odors to be produced upon or permeate from the premises.


9.    No tenant shall make or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this building, or premises, or
neighboring buildings.







--------------------------------------------------------------------------------







10.    No tenant, and no servants, employees, agents, visitors or licensees of
any tenant, shall at any time bring or keep upon the premises any inflammable,
combustible or explosive fluid, chemical or substance except those found in
normal office and/or cleaning supplies.


11.    Tenants are prohibited from installing additional locks upon any of the
doors or having duplicate keys made for any of the doors leading to the
premises. (All necessary keys will be furnished to the tenants by Landlord).
Each tenant must, upon the termination of tenancy, return all keys to Landlord.
Notwithstanding the foregoing, Tenant shall be permitted to change locks and/or
install additional locks provided Tenant provides Landlord with keys to all such
locks.


12.    Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord's reasonable opinion, tends to impair the reputation of the
building or their desirability for offices, and upon written notice from
Landlord, the tenants shall refrain from or discontinue such advertising.


13.    The premises shall not be used for lodging or sleeping.


14.    The requirements of tenants will be attended to only upon application at
the office of the building. Building employees shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
the office of the building.


15.    Canvassing, soliciting and peddling in the building are prohibited and
each tenant shall cooperate to prevent the same.


16.    Intentionally omitted.


17.    Landlord reserves the right to make such other and further reasonable
written Rules and Regulations as in its judgment may from time to time be
needful and proper, and upon delivery of the same to the tenants they shall
become binding upon the parties hereto. In the event of a conflict between the
terms and provisions of the Lease and these or any future Rules and Regulations,
the terms and conditions of the Lease shall control.





--------------------------------------------------------------------------------







EXHIBIT D-1
LETTER OF CREDIT CRITERIA
1.    The letter of credit shall be clean, irrevocable and unconditional.
2.    The letter of credit shall be in the amount specified in Section 11.18 of
the Lease captioned “Letter of Credit”.
3.    The letter of credit shall be issued in favor of:
Sun Life Assurance Company of Canada
c/o NewTower Trust Company
Attn: President
7315 Wisconsin Avenue, Suite 350 West
Bethesda, MD 20814
4.    The letter of credit shall be effective immediately on its issuance.
5.    The letter of credit shall either be issued by a national bank which is a
member of the New York Clearing House and which has a banking office dedicated
to the administration and payment of letters of credit in a location approved by
Landlord. The issuing bank must have been assigned by (a) Standard & Poors
Investor Services a Counterparty Credit Rating of BBB+ or better, and/or (b) a
Bauer Financial Star Rating of 3.5 stars or better. The identity of the issuing
bank and of any confirming bank shall be reasonably satisfactory to Landlord.
6.    The letter of credit shall have an expiration date no earlier than the
first anniversary of the date of its issuance and shall provide for its
automatic renewal from year to year unless terminated by the issuing bank by
notice to Landlord given not less than sixty (60) days prior to its expiration
date. Notice to Landlord shall be in writing, made by (i) United States Postal
Service, certified mail, return receipt requested; or (ii) reputable express or
courier service. Notice to Landlord shall be addressed to the following parties:
Sun Life Assurance Company of Canada     
c/o NewTower Trust Company
Attn: President
7315 Wisconsin Avenue, Suite 350 West
Bethesda, MD 20814
Facsimile: 240.235.9961
    
And to:


Sun Life Assurance Company of Canada
c/o Bentall Kennedy (U.S.) Limited Partnership
Attn: LOC Administrator
1201 Third Avenue, Suite 3000
Seattle, WA 98101
Facsimile: 206.682.4769
    
And to:





--------------------------------------------------------------------------------







    
Sun Life Assurance Company of Canada
c/o Bentall Kennedy (U.S.) Limited Partnership
Attn: Product Sector Head – Asset Management
7315 Wisconsin Avenue, Suite 200 West
Bethesda, MD 20814
Facsimile: 301.656.9339
    
And to:
    
Sun Life Assurance Company of Canada
c/o Paradigm Properties
93 Summer Street
Boston, MA 02110
    
The final expiration date of the letter of credit and all renewals of it shall
be no earlier than sixty (60) days following the end of the Lease Term.
7.    The letter of credit may be drawn at the designated banking office
specified in the letter of credit of the issuing bank. The letter of credit
shall allow for draws to be made at sight on a draft drawn by Sun Life Assurance
Company of Canada or any officer of Bentall Kennedy (U.S.) G.P., LLC or by
facsimile at the facsimile number set forth therein, and the issuing bank will
determine honor or dishonor on the basis of presentation by facsimile alone, and
will not require the examination of originals. The draft shall be approved as to
form by Landlord.
8.    The letter of credit must allow for one draw in the whole amount or
multiple partial draws. Landlord shall not be required to deliver any
certificate, affidavit or other writing to the issuer expressing the basis for
the draw as a condition to any draw.
9.    The letter of credit shall be transferable and any applicable transfer
fees shall by paid for by Tenant.
10.    The letter of credit shall provide the address of the issuing bank for
sending notices after its issuance and that Beneficiary shall only be required
to submit a notice letter to issuing bank at the address specified therein for
any change of address of the Beneficiary.
11.    The letter of credit shall provide that if the original letter of credit
is lost, stolen or destroyed while in the Landlord’s possession, then issuing
bank shall provide Landlord with a duplicate original of the letter of credit
upon presentation of a copy of the letter of credit and signed original of an
affidavit of lost letter of credit in the form attached to the letter of credit.
12.    The letter of credit shall be governed by the International Standby
Practices (ISP 98 published by the International Chamber of Commerce.
13.    Issuer shall waive all waiting periods whether under Uniform Commercial
Code Section 5-112 or otherwise.
14.    The letter of credit shall otherwise be in such form and shall be subject
to such requirements as Landlord may reasonably require.





--------------------------------------------------------------------------------







EXHIBIT D-2


APPROVED LETTER OF CREDIT


            [-VALUE DATE-
            OUR L/C NO.: XXXXXX
       
       
 
 
DOCUMENTARY CREDIT NUMBER:
XXXXXX


DATE OF ISSUE:
-VALUE DATE-
BENEFICIARY:


SUN LIFE ASSURANCE COMPANY OF CANADA
C/O NEWTOWER TRUST COMPANY
7315 WISCONSIN AVENUE, STE 350 WEST,
BETHESDA, MARYLAND 20814


APPLICANT:
[APPLICANT NAME]
[APPLICANT ADDRESS]
[APPLICANT CITY/STATE/ZIP]


DATE AND PLACE OF EXPIRY:
[AT LEAST ONE YEAR FROM DATE OF ISSUANCE]
AT OUR COUNTERS


DOCUMENTARY CREDIT AMOUNT
USD


AVAILABLE WITH:
JPMORGAN CHASE BANK, N.A
CHICAGO, ILLINOIS USA
BY PAYMENT



WE HEREBY ISSUE THIS LETTER OF CREDIT FOR THE ACCOUNT OF
APPLICANT/OBLIGOR,**NAME AND FULL ADDRESS INCLUDING CITY AND STATE** ON BEHALF
OF  ACCOUNT PARTY, **NAME**.


FUNDS UNDER THIS CREDIT ARE AVAILABLE AT SIGHT WITH JPMORGAN CHASE BANK N.A.
UPON PRESENTATION OF THE BENEFICIARY’S DRAFT(S), DRAWN ON US AT SIGHT, STATING
THE AMOUNT OF THE DEMAND AND MARKED “DRAWN UNDER JPMORGAN CHASE BANK, N.A.’S
LETTER OF CREDIT NO. [PLEASE INSERT].” A COPY OF THE SIGHT DRAFT IS ATTACHED
HERETO AS EXHIBIT A [PLEASE PROVIDE].




IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR ONE YEAR FROM THE PRESENT OR ANY FUTURE
EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE WE SEND NOTICE IN WRITING TO YOU BY RECEIPTED MEANS
(COURIER/MESSENGER, REGISTERED/CERTIFIED MAIL OR HAND DELIVERY) AT THE ABOVE
ADDRESS, (OR TO ANY OTHER SUCH ADDRESS THAT THE BENEFICIARY MAY NOTIFY TO US IN
WRITING) THAT WE ELECT NOT TO AUTOMATICALY EXTEND THIS STANDBY LETTER OF CREDIT
FOR ANY ADDITIONAL PERIOD (NOTICE OF NON-EXTENSION).


PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED.







--------------------------------------------------------------------------------







[INSERT CLAUSE ALLOWING DRAWS BY FAX]


[INSERT TRANSFER CLAUSE & ATTACH TRANSFER FORM AS EXHIBIT B]


WE ENGAGE WITH YOU THAT DOCUMENTS PRESENTED UNDER AND IN CONFORMITY WITH THE
TERMS AND CONDITIONS OF THIS CREDIT WILL BE DULY HONORED WITHIN THREE (3)
BUSINESS DAYS AFTER PRESENTATION IF PRESENTED ON OR BEFORE THE EXPIRATION AT OUR
COUNTERS AT 131 SOUTH DEARBORN STREET, 5TH FLOOR, MAIL CODE IL1-0236, ATTN:
STANDBY LETTER OF CREDIT UNIT, CHICAGO, IL 60603-5506 OR BY FACSIMILE. ALL
PAYMENTS DUE HEREUNDER SHALL BE MADE BY WIRE TRANSFER TO THE BENEFICIARY’S
ACCOUNT PER THEIR INSTRUCTIONS. ALL DEMANDS MUST BE PRESENTED IN ENGLISH. WE
AGREE THAT WE SHALL HAVE NO DUTY OR RIGHT TO INQUIRE AS TO THE CONTENT OF ANY
STATEMENT PRESENTED HEREUNDER, AND THE PRESENTATION OF THE BENFICIARY’S DRAFT IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT SHALL
AUTOMATICALLY RESULT IN PAYMENT TO THE BENEFICIARY.


IF THE ORIGINAL LETTER OF CREDIT IS LOST, STOLEN, MUTILATED OR DESTROYED, WE
AGREE TO ISSUE A TRUE COPY OF THE ORIGINAL LETTER OF CREDIT, SUBJECT TO OUR
RECEIPT OF AN INDEMNITY FROM THE BENEFICIARY IN OUR STANDARD FORM AS WE MAY
REQUIRE.


THIS LETTER OF CREDIT MAY BE CANCELLED PRIOR TO EXPIRATION PROVIDED THE ORIGINAL
LETTER OF CREDIT (AND AMENDMENTS, IF ANY) ARE RETURNED TO JPMORGAN CHASE BANK,
N.A., CHICAGO, IL WITH A STATEMENT SIGNED BY THE BENEFICIARY STATING THAT THE
ATTACHED LETTER OF CREDIT IS NO LONGER REQUIRED AND IS BEING RETURNED TO THE
ISSUING BANK FOR CANCELLATION.


******************************************************************************
IF THE UNDERLYING OBLIGATION FALLS UNDER ONE OF THE CATEGORIES SPECIFIED IN
BANK’S COMPLIANCE DIRECTIVES, THE FOLLOWING CLAUSE WILL BE ADDED.
******************************************************************************


WE MUST COMPLY WITH ALL SANCTIONS, EMBARGO AND OTHER LAWS AND REGULATIONS OF THE
U.S. AND OF OTHER APPLICABLE JURISDICTIONS TO THE EXTENT THEY DO NOT CONFLICT
WITH SUCH U.S. LAWS AND REGULATIONS (“APPLICABLE RESTRICTIONS”). SHOULD
DOCUMENTS BE PRESENTED INVOLVING ANY COUNTRY, ENTITY, VESSEL OR INDIVIDUAL
LISTED IN OR OTHERWISE SUBJECT TO ANY APPLICABLE RESTRICTION, WE SHALL NOT BE
LIABLE FOR ANY DELAY OR FAILURE TO PAY, PROCESS OR RETURN SUCH DOCUMENTS OR FOR
ANY RELATED DISCLOSURE OF INFORMATION.


******************************************************************************


THIS LETTER OF CREDIT IS SUBJECT TO AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, AND, EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, IS SUBJECT TO THE
INTERNATIONAL STANDBY PRACTICES, INTERNATIONAL CHAMBER OF COMMERCE - PUBLICATION
NO. 590 (“ISP98”), AND IN THE EVENT OF ANY CONFLICT, THE LAWS OF THE STATE OF
NEW YORK WILL CONTROL, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


PLEASE ADDRESS ALL CORRESPONDENCE REGARDING THIS LETTER OF CREDIT TO THE
ATTENTION OF THE STANDBY LETTER OF CREDIT UNIT, 131 DEARBORN STREET, 5TH FLOOR,
MAIL CODE IL1-0236, CHICAGO, IL 60603-5506, INCLUDING THE LETTER OF CREDIT
NUMBER MENTIONED





--------------------------------------------------------------------------------







ABOVE. FOR TELEPHONE ASSISTANCE, PLEASE CONTACT THE STANDBY CLIENT SERVICE UNIT
AT 1-800-634-1969, OR 1-813-432-1210, AND HAVE THIS LETTER OF CREDIT NUMBER
AVAILABLE.







--------------------------------------------------------------------------------







EXHIBIT G


EXCLUDED EXPENSES


(a)    All costs of tenant concessions;


(b)    Amounts reimbursed to Landlord by Landlord’s insurance, and amounts which
would have been reimbursable to Landlord if Landlord had maintained all
insurance Landlord is required under this Lease to maintain;


(c)    The cost of any kind of service furnished directly to any other tenant in
the Building which Tenant performs for itself or pays for itself, such as
electricity and telecommunication services, and if separately charged to Tenant
by Landlord, after-hours HVAC;


(d)    Salaries and fringe benefits of employees above the grade of Building
manager;


(e)    Costs incurred in connection with the sale, financing, refinancing,
mortgaging, or other change of ownership of the Property;


(f)    Expenses for sculptures, paintings or other major artwork (beyond
Building-standard decoration) located at the Property;


(g)    Payments to parties related to Landlord for services or supplies or
materials to the extent the costs of such services, supplies or materials
exceeds the costs that would have been paid had such services or supplies or
materials been provided on a competitive basis by parties unaffiliated with
Landlord;


(h)    Capital expenses which are not Capital Costs (as defined in the Lease);


(i)    Landlord's and/or Property’s charitable or political contributions;


(j)    Costs incurred by Landlord arising from the gross negligence or willful
misconduct of Landlord or its agents or employees or contractors or the
violation by Landlord of the terms of any encumbrance on the Property or leases
of the same;


(k)    Expenses incurred by Landlord, and reimbursed by insurance, for repairs
or other work occasioned by fire, windstorm, or other insurable casualty or
condemnation;    
    
(l)    Expenses for the replacement of any item covered under warranty;


(m)    Cost to correct, and any penalty or fine incurred by Landlord due to,
Landlord's violation of any federal, state or local law or regulation;


(n)    The portion of employee expenses which reflects that portion of such
employee's time which is not spent directly and solely in the operation of the
Property;


(o)    Landlord's general corporate overhead and administrative expenses,
including, without limitation, costs, fees and expenses associated with the
formation and administration of the ownership entity constituting Landlord,
except if it is related solely to the Property;







--------------------------------------------------------------------------------







(p)    Reserves;


(q)    Any real estate brokerage commissions or other costs incurred in
procuring tenants or any fee in lieu of such commission;


(r)    Any advertising and marketing costs expenses incurred in connection with
the marketing of any rentable space;


(s)    Any ground rents payable by Landlord;


(t)    Depreciation costs;


(u)    Uncollected debts owed to Landlord by other parties;


(v)    Fees and interest payable for any mortgage loans encumbering the
Building;


(w)    Costs of testing, abatement and remediation of environmental
contamination not caused or permitted by Tenant;


(x)    Landlord’s personal income taxes;


(y)    Expenses incurred by Landlord for travel, entertainment or gifts;


(z)    Costs to repair structural defects on the Building;


(aa)    Costs of works or services for particular tenants (including Tenant)
that are separately reimbursable to Landlord by such Tenant;


(bb)    Expenses that are not paid or incurred in respect of the Property (or
the property located at 890 Massachusetts Avenue, to the extent Tenant’s
Off-Site Parking Spaces are available to Tenant) but rather in respect of other
real property owned by Landlord or affiliates of Landlord;


(cc)    Cost and expenses of enforcing leases against tenants, including legal
fees; and


(dd)    Management fees in excess of four percent (4%) of gross revenues from
the Property.













